Exhibit 10.1

 

AGREEMENT OF SALE

 

1801 Augustine Cut-Off

Wilmington, DE

 

AGREEMENT OF SALE (this “Agreement”) made this 21st day of August, 2015 (the
“Effective Date”), between INCYTE CORPORATION, a Delaware corporation, its
assignee or nominee, having its principal office at 1801 Augustine Cut-Off,
Wilmington, DE 19803 (“Buyer”), and AUGUSTINE LAND II, L.P., a Delaware limited
partnership as survivor by merger of Augustine Land I, L.P., having its
principal office at 105 Foulk Road, Wilmington, DE 19803 (“Seller”).

 

BACKGROUND

 

The Background of this Agreement is as follows:

 

A.                                    Seller is the owner of a certain tract of
land, together with that certain building thereon containing approximately
191,056 rentable square feet, commonly known as 1801 Augustine Cut-Off,
Wilmington, DE.

 

B.                                    Seller, as Landlord, presently leases the
Premises (as hereinafter defined) to Buyer, as tenant, pursuant to that certain
Lease Agreement dated April 12, 2013, as amended (the “Incyte Lease”); and

 

C.                                    Seller desires to sell to Buyer and Buyer
desires to purchase from Seller the Property (as hereinafter defined), and
Seller desires to grant to Buyer and Buyer desires to acquire from Seller an
option to purchase the Option Property (as defined below in Section 15.1), all
upon and subject to the terms and conditions set forth herein.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the sum of TEN DOLLARS ($10.00), the mutual
covenants and agreements contained herein, and with the preceding Background
paragraphs incorporated by reference, the parties hereto, intending to be
legally bound hereby, covenant and agree as follows:

 

1.                                                                                     
PROPERTY BEING SOLD.

 

Subject to the terms and conditions of this Agreement, Seller shall sell,
transfer and convey to Buyer, and Buyer hereby agrees to purchase from Seller,
on the Closing Date (as hereinafter defined),

 

1.1.                                                                           
Real Property.  Fee simple interest in the parcels of land, substantially as
shown on Exhibit “A”, labeled as the “Premises”, with the building and
improvements thereon, including the building containing approximately 191,056
rentable square feet, commonly known as 1801 Augustine Cut-Off,  Wilmington, DE
and all of Seller’s right, title and interest in and to the easements, licenses,
rights of way, privileges, hereditaments, appurtenances, and rights to any

 

--------------------------------------------------------------------------------


 

land lying in the beds of any street, road or avenue, open or proposed,
adjoining thereto, and inuring to the benefit of said land (hereinafter
collectively referred to as the “Premises”); and

 

1.2.                                                                           
Personal Property.  All of Seller’s right, title and interest, in and to the
following, if any, all without warranty as to completeness or accuracy:
equipment, fixtures, machinery and personalty of every description attached to
or used in connection with the Premises (and not already owned by Buyer under
the Incyte Lease), including, without limitation, those certain plans listed on
Exhibit “B-1”, copies of which have been previously delivered to Buyer, and
those certain plans listed on Exhibit “B-2”,  copies of which shall be delivered
to Buyer by Seller on or before the Inspection Period Expiration Date,  all
artwork, renderings, flags, awnings, trade dress, and all assignable intangible
personal property owned by the Seller and used in connection with the ownership,
operation and maintenance of the land, improvements and other property,
including without limitation, all transferable contract rights, guaranties and
warranties of any nature, all architects’, engineers’, surveyors’ and other real
estate professionals’ plans, specifications, certifications, contracts, reports,
data or other technical descriptions, reports or audits (including, without
limitation, all environmental, structural and mechanical inspection reports),
and all marketing materials (“Contract Documents”), all assignable or
transferrable governmental permits, licenses, certificates, and approvals in
connection with the ownership of the Premises (“Licenses”), all escrow accounts,
deposits, instruments, documents of title, general intangibles, all computers,
computer software programs and data and business records pertaining to the
Premises, and all of Seller’s rights, claims, and causes of action if any, to
the extent they are assignable, under any warranties and/or guarantees of
manufacturers, contractors or installers, all rights against tenants and others
relating to the Premises or the operation or maintenance thereof, including to
the extent applicable, any warranties from any previous owners of the Premises
(hereinafter collectively referred to as “Personal Property”); and

 

1.3.                                                                           
Right to Names.  Any and all right, title and interest, if any, all without
warranty as to completeness or accuracy and only to the extent transferable, of
Seller in and to the name “1801 Augustine Cut-Off” and the right to all printing
styles, trademarks and logos.  In addition, Seller shall quitclaim to Buyer any
and all right, title and interest of Seller in and to the names “Wanamaker”
“Wanamaker Building” and all words of similar import (collectively with 1801
Augustine Cut-Off, the “Names”).

 

The Premises, Personal Property, and Names are sometimes hereinafter referred to
as “Property.”  Expressly excluded from the “Property” is the Option Property.

 

2.                                                                                     
PURCHASE PRICE AND MANNER OF PAYMENT.

 

2.1.                                                                           
Purchase Price.  Buyer shall pay the total sum of SEVENTY NINE MILLION NINE
HUNDRED FORTY-FIVE THOUSAND and no/100 DOLLARS ($79,945,000.00) (hereinafter
referred to as the “Purchase Price”) subject to adjustment as set forth herein.

 

2.2.                                                                           
Manner of Payment.  The Purchase Price shall be paid in the following manner:

 

2

--------------------------------------------------------------------------------


 

2.2.1                                                                     Seller
Deposit.                    By delivery, within two (2) business days following
the full execution and delivery of this Agreement, of certified funds or wire
transfer in the amount of FOUR MILLION AND no/100 DOLLARS ($4,000,000.00) to
Seller (the “Seller Deposit”).  This sum and all other sums paid by Buyer or the
Escrow Agent to Seller under this Agreement (hereinafter referred to as the
“Deposit”) shall be held by Seller until termination or consummation of this
Agreement.

 

2.2.2                                                                     Escrow
Deposit.  By delivery, within two (2) business days following the full execution
and delivery of this Agreement, of certified funds or wire transfer in the
amount of FOUR MILLION AND no/100 DOLLARS ($4,000,000.00) (the “Escrow Deposit”)
to the Title Company (hereinafter defined and sometimes referred to as “Escrow
Agent” or “Escrowee”).  The Escrow Deposit shall be held by Escrow Agent in a
federally-insured, segregated money market account at an institution to be
designated by Buyer until the date that is two (2) business days following the
Inspection Period Expiration Date (the “Escrowee Payout Date”).  If Buyer has
not terminated this Agreement pursuant to the terms hereof on or before the
Inspection Period Expiration Date, Escrowee shall pay the Escrow Deposit to
Seller no later than the Escrowee Payout Date, to be held by Seller as an
additional portion of the Deposit until termination or consummation of this
Agreement.  If Buyer terminates this Agreement on or before the Inspection
Period Expiration Date pursuant to the terms hereof, Escrow Agent shall return
the Escrow Deposit to Buyer.

 

2.2.3                                                                    
Interest on the Deposit shall be credited to Buyer at Closing, or paid to the
party otherwise entitled to the Deposit in the event of the termination of this
Agreement prior to Closing.

 

2.2.4                                                                    
Contemporaneously with the execution of this Agreement, Seller shall cause to be
delivered to Buyer the personal guaranty (“Guaranty”) of Louis J. Capano, Jr.
and Louis J. Capano III (collectively and jointly and severally, “Guarantor”) in
the form attached hereto as Exhibit “N”, which Guaranty, guarantees the prompt
return by Seller to Buyer of the Deposit if a court of competent jurisdiction
adjudicates in favor of Buyer, after all applicable appeals have been made or
all applicable appeal periods have expired without appeal taken, that Buyer is
entitled to a return of the Deposit pursuant to the terms of this Agreement. 
Notwithstanding the foregoing, Seller agrees that should a court of competent
jurisdiction adjudicate in favor of Buyer that Buyer is entitled to a return of
the Deposit pursuant to the terms of this Agreement, before the applicable
appeal period has expired or all appeals have been made, Seller will post into
court the sum of $4,000,000.00 to be held by the court until the applicable
appeal period has expired or all appeals have been taken with full and final
adjudication in favor of Buyer.  The provisions of this Section 2.2.4 shall
survive Closing hereunder.

 

2.2.5                                                                     Cash
Balance.  The balance by delivery to the Seller on the Closing Date, by
certified funds or wire transfer, in the amount of SEVENTY-ONE MILLION NINE
HUNDRED FORTY-FIVE THOUSAND AND no/100 DOLLARS ($71,945,000.00), subject to
adjustment as herein provided.

 

2.3.                                                                           
Reserved.

 

3

--------------------------------------------------------------------------------


 

3.                                                                                     
TITLE.  On the Closing Date, Seller shall convey to Buyer good and marketable
fee simple title to the Premises subject to the Permitted Exceptions (as
hereinafter defined), unless identified by Buyer as “Title Objections” as
hereinafter provided, which title shall be insurable at regular rates by a
reputable title insurance company (“Title Company”) under an ALTA 2006 Owner’s
title insurance policy (“Title Policy”).  Seller and Buyer consent to use, at
Buyer’s option, Land Services USA, 1835 Market Street, Suite 420, Philadelphia,
PA 19103, att: M. Gordon Daniels, President, as agent for First American Title
Insurance Company as the Title Company.

 

4.                                                                                     
COVENANTS.  In addition to the covenants contained in the other Sections of this
Agreement, Seller covenants that it shall:

 

4.1.                                                                           
Maintenance.  At all times prior to the Closing Date, and subject to Buyer’s
obligations under the Incyte Lease, maintain the Property in good condition and
repair, reasonable wear and tear alone excepted, and pay in the normal course of
business but in any event prior to Closing, all sums due for work, materials or
service furnished or otherwise incurred in the ownership and operation of the
Property prior to Closing.  Buyer acknowledges and agrees that certain sums are
being withheld by Seller pursuant to the Turner Contract in accordance with the
terms thereof.  The provisions of this Section 4.1 are not intended to modify or
otherwise limit Seller’s rights pursuant to the Turner Contract. The foregoing
and the provisions of Section 5.19 notwithstanding, no Obligations (whether
known or unknown, accrued, absolute, contingent, or otherwise) shall be
outstanding as of the Closing Date.  Without limitation of the foregoing, Seller
agrees to perform, promptly and timely, all of Landlord’s obligations under the
Incyte Lease through the Closing Date.

 

4.2.                                                                           
Alterations.  Not make or permit to be made any alterations, improvements or
additions to the Property without the prior written consent of Buyer, except
those requested by Buyer as Tenant under the Incyte Lease or otherwise
consistent with the Turner Contract, or those otherwise required by applicable
law or ordinance, and not otherwise the responsibility of Buyer as Tenant under
the Incyte Lease.

 

4.3.                                                                           
No Lease.  Not enter into any lease, license or other agreement of any kind or
type regarding the use or occupancy of the Premises.

 

4.4.                                                                           
Notice to Buyer.  Notify Buyer promptly of the occurrence of any of the
following:

 

(i)                                                                  receipt of
notice of eminent domain proceedings or condemnation of or affecting the
Property, or any portion thereof;

 

(ii)                                                               receipt of
notice from any governmental authority or insurance underwriter relating to the
condition, use or occupancy of the Property, or any portion thereof, or any real
property adjacent to any of the Property, or setting forth any requirements with
respect thereto;

 

(iii)                                                            receipt of any
notice of default from the holder of any lien (including any mechanic’s lien) or
security interest in or encumbering the Property, or any portion thereof, which,
if adversely determined, would reasonably be expected to have a

 

4

--------------------------------------------------------------------------------


 

material adverse effect on the Property or Seller’s ability to complete its
obligations hereunder; or

 

(iv)                                                           notice of any
actual or threatened litigation (in writing) against Seller or affecting or
relating to the Property, or any portion thereof, which, if adversely
determined, would reasonably be expected to affect the Property or Seller’s
ability to complete its obligations hereunder.

 

4.4.2                                                                    
Material Adverse Effect.  For the purposes of this Agreement, having a “material
adverse effect on the Property or Seller’s ability to complete its obligations”
shall mean:

 

(i)                                                                  anything
that could reasonably be expected to reduce the value of the Property
post-Closing by more than $100,000.00;

 

(ii)                                                               anything that
would become an additional encumbrance on Buyer’s Title Policy at Closing;

 

(iii)                                                            anything with a
monetary value of more than $100,000.00;

 

(iv)                                                           anything that
could reasonably be expected to limit the Buyer’s use of the Property
post-Closing;

 

(v)                                                              anything that
could reasonably be expected to affect the Buyer’s development of the Property
post-Closing, including without limitation, Buyer’s ability to construct
additional improvements on the Property.

 

4.5.                                                                           
No New Agreements.  Except for agreements which can be terminated on not more
than thirty (30) days’ notice or are required by applicable law, not enter into
any other agreements which affect the Property or the transactions contemplated
by this Agreement, without the prior written consent of Buyer, not to be
unreasonably withheld, conditioned, or delayed; and not permit the creation of
any liability which shall bind Buyer or the Property after Closing.

 

4.6.                                                                           
Tax Disputes.  Notify Buyer of any tax assessment disputes (pending or
threatened (in writing), including any potential dispute at an inquiry or
investigation stage) prior to Closing, and not agree to any changes in the real
estate tax assessment, nor settle, withdraw or otherwise compromise any pending
claims with respect to prior tax assessments, without Buyer’s prior written
consent.  If any proceedings shall result in any reduction of assessment and/or
tax for the tax year in which the Closing occurs, it is agreed that the amount
of tax savings or refund for such tax year, less the reasonable fees and
disbursements in connection with such proceedings, shall be apportioned between
the parties as of the date real estate taxes are apportioned under this
Agreement.

 

4.7.                                                                           
No Removal of Personalty.  Not remove any non-consumable Personal Property from
the Premises.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, neither the provisions of this Section 4 nor this
Agreement shall expand, enlarge, alter, affect or diminish Landlord or Tenant’s
obligations contained in the Incyte Lease.

 

5.                                                                                     
REPRESENTATIONS AND WARRANTIES.  In order to induce Buyer to enter into this
Agreement, Seller hereby represents and warrants to Buyer that the following
representations and warranties, as of the Effective Date are true and correct in
all material respects and Seller has not omitted a material fact required to be
stated or necessary to make the statements set forth below in this Section 5 not
misleading.  As of the Closing Date, the following representations and
warranties shall be true and correct in all material respects and Seller shall
have not omitted a material fact required to be stated or necessary to make the
statements set forth below in this Section 5 not misleading:

 

5.1.                                                                           
Seller’s Authority For Binding Agreement.  Seller is a duly authorized and
validly existing limited partnership formed under the laws of the State of
Delaware.  Seller has full power, right and authority to own its properties, to
carry on its business as now conducted, and to enter into and fulfill its
obligations under this Agreement.  Each of the persons executing this Agreement
on behalf of Seller is authorized to do so.  This Agreement is the valid and
legally binding obligation of Seller, enforceable against Seller in accordance
with its terms.  The execution and delivery of this Agreement and compliance
with its terms will not conflict with or result in the breach of any law,
judgment, order, writ, injunction, decree, rule or regulation, or conflict with
or result in the breach of any other agreement, document or instrument to which
Seller is a party or by which it or the Property is bound or affected.

 

5.2.                                                                           
Employees.  Seller has no employees.

 

5.3.                                                                           
Service Contracts.  Seller is not a party to any service, equipment, supply or
maintenance contracts with respect to or affecting the Property (the “Service
Contracts”).

 

5.4.                                                                           
Anything in this Section 5.4 to the contrary notwithstanding, Seller represents
and warrants that any and all existing management agreements and brokerage or
leasing agreements (inclusive of brokerage obligations embedded in leases, if
any) shall be terminated as of Closing, Seller having fully paid and discharged
any and all obligations accruing thereunder, and Buyer shall assume no liability
under or in respect of any such agreements.

 

5.5.                                                                           
Condemnation.  Seller has not received written notice of any pending or
threatened condemnation with respect the Property, or with respect to the Option
Property or any portion thereof.

 

5.6.                                                                           
No Lawsuits.  There are no material or uninsured claims, lawsuits or proceedings
pending, or to the Seller’s Actual Knowledge (as defined herein), threatened (in
writing) against or relating to Seller or the Property in any court or before
any governmental agency except as disclosed in Exhibit “E”.

 

5.7.                                                                           
No Tax Assessments.  There are no public improvements in the nature of off-site
improvements, or otherwise, which have been ordered to be made and/or which have
not heretofore been assessed, and, to Seller’s Actual Knowledge, there are no
special or general

 

6

--------------------------------------------------------------------------------


 

assessments currently affecting or pending against the Property, except as
otherwise disclosed to Buyer in writing.

 

5.8.                                                                           
Leases.

 

5.8.1                                                                     There
are no oral or written leases or rights of occupancy or grants or claims of
right, title or interest in any portion of the Property other than the Incyte
Lease.

 

5.8.2                                                                     There
are no oral or written leases or rights of occupancy or grants or claims of
right, title or interest in any portion of the Option Property other than the
Lease Agreement between Augustine Land I, L.P. and Paul F. Campanella, Inc.
dated November 11, 2002, as amended.

 

5.9.                                                                           
Compliance with Law.

 

5.9.1                                                                     To
Seller’s Actual Knowledge, the Premises and the operation and use thereof as
presently used by Buyer as Tenant under the Incyte Lease comply with all
applicable requirements of Federal, State and local law, and all applicable
requirements of governmental bodies or agencies having jurisdiction thereof, and
Seller has not received any notice of any violation issued to Seller by
governmental authority having jurisdiction over the Property which remains
uncured.

 

5.9.2                                                                     Except
as disclosed in information and reports listed on Exhibit “F” (the “Reports”),
(i) to the Seller’s Actual Knowledge, there are no Hazardous Materials located
in, on or under the building, Premises or properties adjacent thereto, and there
is no existing violation of Environmental Laws governing the use of Hazardous
Materials at the Property; and (ii) neither Seller nor any other person or party
has heretofore used, generated, manufactured, produced, or, to Seller’s Actual
Knowledge, based on the Reports, stored, released, discharged or disposed of on,
under or about the building or transported to the building, any Hazardous
Materials beyond normal materials used in the commercial office environment, in
commercially acceptable quantities, including but not limited to items such as
janitorial supplies, copier and printer toner; and (iii) to Seller’s Actual
Knowledge, there are no underground or above ground storage tanks located on or
within the Property.  Seller shall not bring or otherwise cause to be brought or
permit any of its agents, employees, contractors, or invitees to bring in, on or
about any part of the Property any Hazardous Materials, beyond normal materials
used in the commercial office environment, in commercially acceptable
quantities, including but not limited to items such as janitorial supplies,
copier and printer toner.  Seller represents and warrants that, to Seller’s
Actual Knowledge, Exhibit “F” lists all reports concerning Hazardous Materials
and compliance of the Property with Environmental Law, of which Seller has
actual knowledge.  “Hazardous Materials” shall mean asbestos, petroleum or
petroleum derivatives, or biologically or chemically active materials,
biohazardous wastes or other hazardous substances, hazardous wastes or
materials, listed or described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Section 6901 et seq.) and all other federal, state or local laws, and the
regulations adopted under these acts or similar laws, regulations, statutes,
ordinances relating to the protection of human health or the environment
(“Environmental Laws”).

 

7

--------------------------------------------------------------------------------


 

5.9.3                                                                    
Insurance.  Schedule 8.1 attached hereto contains a true and correct description
of all insurance policies maintained by Seller concerning the Property.  All of
said insurance policies shall remain in full force and effect until the
completion of Closing hereunder.  Seller has not received any written notice
from any insurance company, board of fire underwriters or rating organization
(or other body exercising similar functions) claiming any defects or
deficiencies which have not been addressed and fully cured or corrected, which,
if not cured or corrected, would result in an impairment or cancellation of
insurance coverage.

 

5.10.                                                                     No
Brokers.  No brokerage or leasing commission or other compensation is now, or
will at Closing be, due or payable to any person, firm, corporation, or other
entity with respect to or on account of any of the Incyte Lease, or any
extensions or renewals thereof, or on account of any other transaction relating
to the Property.  All commissions or other compensation due to any party
claiming a commission in connection with the Incyte Lease have been paid in full
by Seller.

 

5.11.                                                                    
Intentionally Omitted.

 

5.12.                                                                     Good
Title to Property.  Seller holds good and marketable, indefeasible fee simple
title to the Property, free and clear of liens and encumbrances, other than the
lien of security interests securing any existing mortgage loans which shall be
paid and discharged at or before Closing by Seller, and the Permitted Exceptions
and those Existing and Outstanding Mechanic’s Liens (defined in Section 5.15
below), which shall be paid or discharged at or before Closing by Seller.

 

5.13.                                                                     All
Taxes and Assessments Paid.  Seller shall have paid prior to Closing, all taxes
and assessments, including assessments payable in installments, which are to
become due and payable and/or a lien on the Property, except for taxes for the
current year which shall be prorated and paid at Closing.

 

5.14.                                                                    
FIRPTA.  Seller is not a “foreign person” as such term is defined in
Section 1445(f)(3) of the Internal Revenue Code of 1954, as amended (the
“Code”).

 

5.15.                                                                    
Mechanic’s Liens.  Excluding all work performed under the Turner Contract or
work performed by, at the direction of, or for the account of Buyer, including,
without limitation, pursuant to the change orders set forth on Schedule 19.1, no
work has been performed or is in progress at, and no materials have been
furnished to the Property (whether in connection with the Incyte Lease, or
otherwise) by, at the direction of, or for the account of Seller, which, though
not presently the subject of, might give rise to construction, mechanic’s,
materialmen’s, or other liens against the Property or any portion thereof
(“Seller’s Work”), except that for which full and complete releases have been
obtained except as set forth on Schedule 5.15 (“Existing and Outstanding
Mechanic’s Liens”).  Without limitation of the foregoing representation and
warranty, Seller covenants that all claims identified on Schedule 5.15 shall be
fully paid and discharged as of the Closing Date.  If any lien for any such work
is filed before or after Closing, Seller shall promptly discharge the same.  The
representation, warranties and covenants contained in this Section 5.15 shall
expressly survive the expiration, termination or consummation of this Agreement
for the period of time equal to the statute of limitations for filing any
applicable mechanic’s liens against the property applicable to Seller’s Work, or
longer

 

8

--------------------------------------------------------------------------------


 

if any such mechanic’s liens are filed related to Seller’s Work, for an extended
period equal to the period of time Seller requires to fulfill Seller’s
obligations under this Section 5.15.

 

5.16.                                                                    
Charges, Fees and Assessments.  Any and all applicable charges, fees and
assessments and any and all other sums due under declarations, cross-easements
and like agreements to which the Property or any portion thereof may be subject,
have been paid, and no special assessments thereunder are pending, and all
consents and approvals required to be obtained under any such declarations,
cross-easements and like agreements have been obtained pursuant to the
requirements of such documentation.

 

5.17.                                                                     Rights
to Purchase.  Except for the Option Agreement and Memorandum of Option Agreement
in the forms attached hereto as Exhibit “J” and Exhibit “K” granting to Buyer
the right and option to acquire the Option Property, there are no outstanding
agreements, options, rights of first refusal, conditional sales agreements or
other agreements or arrangements, whether oral or written, regarding the
purchase and sale of the Property or the Option Property or which otherwise
affect the Property or the Option Property or any portion thereof.  Seller shall
not enter into any agreement granting any party any rights or options to
purchase the Property or the Option Property after the date hereof and
continuing for so long as the Option Agreement shall be in effect.

 

5.18.                                                                     Rights
to use Property.  Except as otherwise set forth in recorded documents affecting
the Property, including, without limitation, to the extent the same are
Permitted Exceptions identified in Exhibit “C”, there are no outstanding
easements, licenses, rights of way, private access rights, or other agreements
or arrangements with any tenant or other occupant or licensee of the Option
Property to use any portion of the Property.  Seller shall not enter into any
agreement granting any party any rights in and to the Property after the
Effective Date, except as may be required by Section 21 of this Agreement.

 

5.19.                                                                     No
Outstanding Obligations.  All debts, liabilities, and obligations of Seller
arising out of the construction, ownership, and operation of the Property
including, but not limited to, construction costs, salaries, taxes, accounts
payable and the like (collectively, the foregoing are hereinafter referred to as
“Obligations”), have been paid as they became due and payable and shall continue
to be so paid from the date hereof until the Closing Date except (i) for
Obligations arising or incurred in the ordinary course of business consistent
with past practices and that are not yet delinquent or can be paid without
penalty or are being contested in good faith and by appropriate proceedings in
respect thereof, (ii) current taxes that are not yet due and payable, and
(iii) Obligations arising under the Turner Contract to the extent the same are
being withheld by Seller in accordance with the terms thereof. No Obligations
(whether known or unknown, accrued, absolute, contingent, or otherwise) shall be
outstanding as of the Closing Date.

 

5.20.                                                                    
Development Agreements. Seller is in compliance with and has fully paid and
discharged all obligations arising under any and all development, tri-party and
like agreements regarding the Property, and any and all other agreements with
county, municipal and other governmental and quasi-governmental agencies and
authorities respecting the ownership, development and operation of the Property
and all portions thereof.

 

9

--------------------------------------------------------------------------------


 

5.21.                                                                    
Correct Copies of Documents.  Where copies of any documents have been delivered
by Seller to Buyer, whether prior to or pursuant to this Agreement, such
copies,  to Seller’s Actual Knowledge (i)  are exact copies of the originals of
said documents, as executed and delivered by all of the parties thereto; 
(ii) constitute, in each case, the entire agreement between the parties thereto
with respect to the subject matter thereof, and the original instruments in the
form delivered to Buyer; and (iii)  have not been changed or amended except for
amendments, if any, specifically referred to therein.

 

5.22.                                                                    
Reserved.

 

5.23.                                                                    
OFAC.           Neither Seller nor, after making due inquiry, any person or
entity that owns, directly or indirectly, an equity interest in or otherwise
controls Seller, nor any of its officers, directors or managers, is (i) a person
or entity with whom U.S. Persons are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List or any similar list) or under any statute, executive order
(including Executive Order 13224 (the “Executive Order”) signed on September 24,
2001 and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), or other governmental
action, (ii) currently subject to any U.S. sanctions administered by OFAC, or
(iii) in violation of the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”).

 

5.24.                                                                    
Seller’s Knowledge.  The phrase “Seller’s Actual Knowledge” or words of similar
meaning shall mean the actual, and not constructive knowledge of Louis J.
Capano, Jr. and Louis J. Capano III (or either of them), without duty to inquire
or investigate as to any matter or condition (or as otherwise limited in
Section 5.1). Notwithstanding anything to the contrary, the foregoing
individuals shall have no personal liability with respect to any matters set
forth in this Agreement or any of Seller’s representations or warranties. 
Seller represents and warrants to Buyer that the above referenced individuals
are the only two (2) individuals affiliated with Seller with material knowledge
of the Property and no other individual has material knowledge of the Property
that could reasonably be expected affect the representations of Seller made
hereunder.

 

5.25.                                                                    
Inaccuracy of Representation or Warranty. If: (a) any fact, event, circumstance
or condition occurs or is discovered by Seller after the Effective Date which
renders any representation or warranty of Seller inaccurate, and such inaccuracy
is disclosed in writing to Buyer prior to Closing; or (b) Buyer otherwise has
Actual Knowledge prior to Closing of any fact, event, circumstance or condition
which renders any representation or warranty of Seller inaccurate, then Buyer
shall either: (i) proceed with Closing, in which case such non-compliance shall
be deemed waived; or (ii) terminate this Agreement; provided, however,  if such
representation or warranty is susceptible of being cured, Seller shall have
the right to cure such representation or warranty within fifteen (15) business
days of receipt of notice from Buyer and provide Buyer with satisfactory
evidence of same.  In the event that Seller shall fail to cure pursuant to the
foregoing subsection (ii), Buyer shall thereafter have the right to terminate
this Agreement, in which case: (A) the Escrow Deposit and the Seller Deposit
shall be returned to Buyer; (B) this Agreement shall then become null and void
and of no further force or effect; and (C) neither Seller nor Buyer shall have
any further liability or obligation to the other under this

 

10

--------------------------------------------------------------------------------


 

Agreement.  Except as otherwise set forth above, the representations and
warranties contained in Section 5 shall survive the Closing for the Survival
Period.  The terms “inaccurate” and “inaccuracy” as used in this Section 5.25
shall mean that such representation or warranty was not (as of the Effective
Date) true and correct in all material respects and Seller omitted a material
fact required to be stated or necessary to make such representation or warranty
not misleading.  The term “cure” as used in this Section 5.25 shall mean such
action as is necessary to correct such representation or warranty to render it
true and correct in all material respects and not misleading.

 

5.26.                                                                     AS-IS,
WHERE-IS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NOT MADE
AND DOES NOT HEREBY MAKE ANY REPRESENTATIONS, WARRANTIES OR OTHER STATEMENTS AS
TO THE CONDITION OF THE PROPERTY OR THE SELLER MATERIALS AND BUYER ACKNOWLEDGES
THAT AT CLOSING BUYER IS PURCHASING THE PROPERTY ON AN “AS IS, WHERE IS” BASIS
AND WITHOUT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS OR BROKERS AS TO ANY MATTERS
CONCERNING THE PROPERTY OR THE SELLER MATERIALS. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE OR ARE MADE
AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY ANY PARTNER,
OFFICER, PERSON, FIRM, AGENT OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON
BEHALF OF SELLER AS TO THE CONDITION OR REPAIR OF THE PROPERTY OR THE VALUE,
EXPENSE OF OPERATION, OR INCOME POTENTIAL THEREOF OR AS TO ANY OTHER FACT OR
CONDITION THAT HAS OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, REPAIR, VALUE,
EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF.
THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN
THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS AGREEMENT
AND THE SCHEDULES AND EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT, AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER
FULL INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED
FOR INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION BY
THE OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN
THIS AGREEMENT OR THE EXHIBITS ANNEXED HERETO. BUYER ACKNOWLEDGES THAT SELLER
HAS REQUESTED BUYER TO INSPECT FULLY THE PROPERTY, REVIEW THE SELLER MATERIALS
AND INVESTIGATE ALL MATTERS RELEVANT THERETO AND, WITH RESPECT TO THE CONDITION
OF THE PROPERTY, TO RELY SOLELY UPON THE RESULTS OF BUYER’S OWN INSPECTIONS OR
OTHER INFORMATION OBTAINED OR OTHERWISE AVAILABLE TO BUYER, RATHER THAN ANY
INFORMATION THAT MAY HAVE BEEN PROVIDED BY SELLER TO BUYER. The provisions of
this Section shall survive Closing or the termination of this Agreement.

 

5.27.                                                                    
RELEASE. EXCEPT TO THE EXTENT OF THE REPRESENTATIONS AND WARRANTIES OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT,

 

11

--------------------------------------------------------------------------------


 

BUYER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES ITS RIGHT TO
RECOVER FROM, AND FOREVER RELEASES AND DISCHARGES, SELLER, SELLER’S AFFILIATES,
SELLER’S INVESTMENT MANAGER, THE PARTNERS, TRUSTEES, SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS OF EACH OF THEM, AND THEIR RESPECTIVE HEIRS,
SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS (COLLECTIVELY, “SELLER RELATED
PARTIES”), FROM ANY AND ALL DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE
PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS,
COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
WHICH MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH THE PROPERTY, THE
PHYSICAL CONDITION OF THE REAL PROPERTY OR ANY LAW OR REGULATION APPLICABLE
THERETO, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42 U.S.C. SECTIONS
9601 ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF 1976 (42 U.S.C.
SECTION 6901 ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION 466 ET SEQ.), THE
SAFE DRINKING WATER ACT (14 U.S.C. SECTIONS 1401-1450), THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (49 U.S.C. SECTION 1801 ET SEQ.), AND THE TOXIC SUBSTANCE
CONTROL ACT (15 U.S.C. SECTIONS 2601-2629). The provisions of this Section shall
survive Closing or the termination of this Agreement.

 

6.                                                                                     
Buyer’s Representations and Warranties. Buyer hereby represents and warrants to
Seller that the following representations and warranties, as of the Effective
Date are true and correct in all material respects and contain no untrue
statement of material fact, and as of the Closing Date, shall be true and
correct in all material respects and contain no untrue statement of material
facts:

 

6.1.                                                                           
Authority. Buyer is a duly authorized and validly existing corporation formed
under the laws of Delaware. Buyer has full power, right, and authority to own
its properties, to carry on its business as now conducted, and to enter into and
fulfill its obligations under this Agreement. Each of the persons or entities
executing this Agreement on behalf of Buyer is authorized to do so. This
Agreement is the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. The execution and delivery of this
Agreement and compliance with its terms do not conflict with or result in the
breach of any law, judgment, order, writ, injunction, decree, rule or
regulation, or conflict with or result in the breach of any other agreement,
document or instrument to which Seller is a party or by which it or the Property
is bound or affected.

 

6.2.                                                                           
OFAC. To Buyer’s Actual Knowledge, neither Buyer, nor any of its officers or
directors, is (i) a person or entity with whom U.S. Persons are restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List or any similar list) or under any statute,
executive order (including Executive Order 13224 (the “Executive Order”) signed
on September 24, 2001 and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support

 

12

--------------------------------------------------------------------------------


 

Terrorism”), or other governmental action, (ii) currently subject to any U.S.
sanctions administered by OFAC, or (iii) in violation of the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the regulations
or orders promulgated thereunder (as amended from time to time, the “Money
Laundering Act”).

 

6.3.                                                                           
Litigation. There are no material or uninsured claims, lawsuits or proceedings
pending, or to the Buyer’s Actual Knowledge (as defined herein) threatened (in
writing) against or relating to Buyer that could have a materially negative
impact on Buyer’s ability to complete its obligations hereunder.

 

6.4.                                                                           
Buyer’s Actual Knowledge.  The phrase “Buyer’s Actual Knowledge” or words of
similar meaning shall mean the actual, and not constructive knowledge of Eric H.
Siegel, Executive Vice President & General Counsel and Paula Swain, Executive
Vice President, Human Resources (or either of them), without duty to inquire or
investigate as to any matter or condition (or as otherwise limited in
Section 6). Notwithstanding anything to the contrary, the foregoing individual
shall have no personal liability with respect to any matters set forth in this
Agreement or any of Buyer’s representations or warranties.

 

7.                                                                                     
BUYER’S REVIEW AND APPROVAL OF TITLE AND SURVEY.

 

7.1.                                                                           
Title Binder.  Buyer has obtained a current title commitment (the “Title
Binder”) from the Title Company, and shall have until that date which is ten
(10) days following the Effective Date (as hereinafter defined) to examine the
condition of title, including the terms and provisions of all items and
documents referred to in the Title Binder, and all information regarding title
as disclosed on the Survey, and to approve or disapprove the same within such
ten (10) day period (other than any Permitted Exceptions identified on
Exhibit “C” attached hereto, to which Buyer shall have no right to object).  If
Buyer shall disapprove the condition of title within the aforesaid ten (10) day
period, such disapproval shall be set forth in a notice given to Seller (the
“Disapproval Notice”) identifying the condition of title to the Property or any
of the terms, provisions or contents of said items, documents or Survey which
are disapproved by Buyer (the “Title Objections”).  Subject to the provisions of
the succeeding portion of this Section 7.1, Seller shall have the right, but not
the obligation, to cure such objection(s) in its sole and absolute discretion
until the date which is ten (10) business days after the Seller’s receipt of the
Disapproval Notice (the “Title Cure Expiration Date”).  Within five (5) business
days after receipt of Buyer’s Disapproval Notice, Seller shall notify Buyer in
writing whether Seller elects to attempt to cure such objection(s). Failure of
Seller to give such notice within said five (5)-business day period shall be
deemed an election by Seller not to cure such objection(s). If Seller elects or
is deemed to have elected not to cure any objection(s) specified in Buyer’s
Disapproval Notice, Buyer shall have the following options, to be given by
written notice to Seller within five (5) business days after Buyer’s receipt of
Seller’s notice electing not to cure such objection(s) (or, if Seller fails to
deliver such notice, within five (5) business days after the day on which Seller
was required to deliver such notice): (i) to accept a conveyance of the Property
subject to the matters Seller elects not to cure (but subject to the Permitted
Exceptions identified on Exhibit “C”), or is deemed to have elected, not to cure
(which such matter(s), together with the matters disclosed on Exhibit “C”
attached hereto shall thereafter, collectively be deemed to be “Permitted
Exceptions”), without reduction of the Purchase Price; or (ii) to terminate this
Agreement by sending written notice thereof to Seller and Escrow Agent, and upon
delivery of

 

13

--------------------------------------------------------------------------------


 

such notice of termination, this Agreement shall terminate and the Deposit shall
be returned to Buyer, and thereafter neither party hereto shall have any further
rights, obligations or liabilities hereunder except for any obligations that
expressly survive this Agreement.  Notwithstanding anything to the contrary in
the foregoing, at Closing, Seller will cause the Property to be released or
otherwise discharged of record from the following: (i) all existing indebtedness
of Seller secured by the Property, (ii) any liens on the Property for delinquent
taxes or judgments against Seller, and (iii) any mechanics’ or similar liens for
work performed by or on behalf of Seller or Seller’s general contractor ((i),
(ii) and (iii) collectively, “Seller Liens”) and in no event will a Seller Lien
be a Permitted Exception.  Without limitation of Buyer’s rights in this
Agreement, Buyer shall have the right to proceed to Closing with a reduction in
the Purchase Price to discharge any outstanding Seller Liens at Closing.

 

7.2.                                                                           
Survey.  Promptly upon the execution and delivery of this Agreement by both
parties, Buyer shall order a current ALTA/ACSM land title survey of Property
(the “Survey”), prepared by a duly licensed Delaware land surveyor acceptable to
Buyer.  If Buyer shall disapprove such Survey or anything reported thereon
(other than any Permitted Exceptions identified on Exhibit “C” attached hereto,
to which Buyer shall have no right to object), such disapproval shall be set
forth in a Disapproval Notice as hereinabove provided in Section 7.1, and the
provisions of Section 7.1 with respect to Disapproval Notices shall apply.

 

7.3.                                                                           
Physical Inspection.  For a period (the “Inspection Period”) commencing on the
execution and delivery of this Agreement by both parties, and expiring sixty
(60) days thereafter (such date is herein referred to as the “Inspection Period
Expiration Date”), Buyer shall have the right to have performed a physical and
engineering inspection, measurement and audit of the Property, and Seller shall
cooperate with Buyer in connection therewith, provided that Seller shall not be
obligated to incur any out of pockets costs to do so.  The inspection, audit and
measurement of the Property’s operation, condition and maintenance shall
include, without limitation, such environmental and engineering inspections,
reviews and assessments that Buyer deems appropriate, including, without
limitation a Phase 1 environmental audit.  In the event the initial Phase I
environmental audit recommends a Phase 2 audit, Buyer may seek such study, 
provided, however, that the scope of any such Phase 2 investigations shall be
subject to the prior approval of Seller, which shall not be unreasonably
withheld, delayed or conditioned (and which consent shall be deemed given for
all purposes in the absence of Seller’s response within five (5) days of Buyer’s
request therefor).  Buyer agrees to be solely responsible for the conduct of
Buyer’s representatives on and adjacent to the Property and shall assume and pay
for all expenses incurred in connection with its inspections.  At all times
during the presence of Buyer or Buyer’s representatives on the Property, Buyer
agrees that Buyer will not allow, and Buyer’s representatives will not conduct,
any physically invasive testing of, on, or under the Property without first
obtaining Seller’s written consent, which consent shall not be unreasonably
withheld.  Buyer agrees to return the Property to substantially the same
condition and cleanliness existing before entry and/or occupation by Buyer’s
representatives, including, but not limited to, sealing wells or other similar
subsurface investigations.  Buyer may disclose confidential information to
Buyer’s representatives to the extent each needs to know confidential
information for the sole purpose of evaluating the Property, provided Buyer
takes all reasonable measures to assure that Buyer’s representatives keep such
information confidential.  If any portion of the Property suffers physical
damage by reason of the Inspection, Buyer will, at its sole cost and expense,
repair all such damage or replace any damaged portion of the Property (except
(i) to the

 

14

--------------------------------------------------------------------------------


 

extent caused by Seller’s negligence or willful misconduct or (ii) any claims of
diminution in the value of the Property as a consequence of the results revealed
by the Inspection) to substantially the same condition as existed before the
Inspection; provided, however, that Buyer shall have no obligation to remediate,
repair or restore any physical or environmental condition to the extent existing
or affecting the Property prior to Buyer’s inspection and/or discovery thereof. 
Buyer shall indemnify and hold Seller harmless from any loss, injury, liability,
damage or expense, including reasonable attorneys’ fees and costs, which Seller
may incur as a result of (a) any act or omission of Buyer or its agents or
representatives arising in connection with any tests or inspections conducted by
Buyer or its agents or representatives, except to the extent caused by Seller’s
gross negligence or willful misconduct, or (b) the failure of Buyer to restore
the Property in accordance with this Section 7.3.  The foregoing shall survive
termination of this Agreement or the Closing, as applicable for a period of six
(6) months.

 

7.3.1                                                                     If
Buyer finds a Material Defect in the Property during the course of its
inspections, Buyer shall notify Seller of such Material Defect immediately upon
discovery thereof, but in all events no later than prior to the Inspection
Period Expiration Date.  Within five (5) business days of receipt of Buyer’s
notice, Seller shall either (i) notify Buyer that Seller elects not to cure the
Material Defect or (ii) notify Buyer that Seller will cure the Material Defect
at Seller’s cost and expense.  If Seller fails to respond to Buyer within such
five (5) business day period, such failure to respond shall be a deemed election
of Seller not to cure the Material Defect.  If Seller elects option (i) above or
the Material Defect by its nature is incapable of cure, Buyer shall thereafter
have five (5) business days to determine whether to (A) terminate this
Agreement, and upon such termination, the Seller Deposit shall be immediately
refunded to the Buyer by Seller and the Escrow Deposit shall be immediately
returned to the Buyer by Escrowee, and thereupon the parties hereto shall have
no further liabilities one to the other with respect to the subject matter of
this Agreement, or (B) waive such Material Defect and proceed to Closing without
a reduction in the Purchase Price.  The Inspection Period Expiration Date shall
be deemed automatically extended to the extent necessary to allow for the five
(5) business day period for Seller’s election or deemed election above and
Buyer’s five (5) business day period to determine whether to terminate the
Agreement or waive such Material Defect.  If Seller elects option (ii) above,
Seller shall proceed with commercially reasonable due diligence to cure the
Material Defect, and Buyer shall cause Escrow Agent to release the Escrow
Deposit to Seller less the estimated cost of the Material Defect (the “Retained
Escrow Deposit”) which sums shall remain held in escrow by Escrow Agent until
Seller has substantially completed the cure of the Material Defect as evidenced
by an independent third party inspection of such cure.  The inspection to
determine substantial completion of Seller’s cure of the Material Defect shall
be performed by one, third party independent inspector (the “Inspector”) as
selected by the parties.  The parties shall promptly meet and confer to identify
a mutually agreeable Inspector who shall have professional experience similar
and commensurate with the nature of the cure of the Material Defect.  In the
event that the parties are unable to agree upon the identity of the Inspector
within fifteen (15) days, or if the Inspector is unable or unwilling to serve,
then each party shall have the right to appoint its own independent inspector. 
Within ten (10) days after selection of each party’s independent inspector, the
two inspectors shall meet and attempt to determine if Seller has substantially
completed the cure of the Material Defect.  In the event that such inspectors
are unable to agree on whether Seller has substantially completed the cure of
the Material Defect, then the two inspectors shall jointly select a third
independent inspector, which inspector shall determine whether Seller has
substantially completed the cure of the Material

 

15

--------------------------------------------------------------------------------


 

Defect.  The determination of such third inspector shall be final, binding and
conclusive upon Seller and Buyer.  In the event the third inspector determines
that Seller did not substantially cure the Material Defect, Buyer may provide
notice to Seller by the Inspection Period Expiration Date (as extended to allow
for Seller’s cure) that Buyer is terminating the Agreement, and upon such
termination, the Escrow Deposit and the Seller Deposit shall be immediately
refunded to the Buyer, and thereupon the parties hereto shall have no further
liabilities one to the other with respect to the subject matter of this
Agreement.  If Seller elects option (ii) above, and Buyer does not notify Seller
of its election to terminate the Agreement by the Inspection Period Expiration
Date (as extended hereby), Buyer shall be deemed to have waived such termination
right and the parties shall proceed to Closing.  For purposes of this
Section 7.3.1, a “Material Defect” shall be a defect or cumulative defects in
the Property that either (X) are estimated to cost, individually or in the
aggregate, at least $1,000,000.00 to repair or remedy by actual, documented
reputable third party estimates, or (Y) are incapable of cure and are estimated
to decrease the value of the Property, individually or in the aggregate, by at
least $1,000,000.00 by actual, documented reputable third party estimates. 
Buyer’s rights under this Section 7.3.1 shall not limit Buyer’s rights under the
Incyte Lease.

 

7.3.2                                                                     In
connection with such inspection, and without limiting the generality of Seller’s
obligations hereunder, Seller agrees to deliver to Buyer, within three
(3) business days after the beginning of the Inspection Period, the following,
but only to the extent Seller has any such items in its possession, or to the
extent the same have not heretofore been provided to Buyer prior to the
Effective Date or otherwise as part of the Incyte Lease and the certain Standard
Form of Agreement, dated October 1, 2013 (the “Turner Contract”), executed by
and between Turner Construction Company and Seller which Buyer acknowledges has
been previously delivered to Buyer:

 

(i)                                                                  Contracts,
Licenses, Permits.  Copies of the Contract Documents, the Licenses, all building
permits, certificates of occupancy, insurance policies applicable to the
Property and any other documents evidencing rights described in Section 1.2
hereof;

 

(ii)                                                               Construction
Documentation  To the extent not included in the Turner Contract, if any, all
documentation in Seller’s possession regarding work performed in the
development, construction and betterment of the Property, including all work
performed by, for the account of, or at the direction of Seller in connection
with the Incyte Lease, including without limitation, warranties, guaranties and
the like;

 

(iii)                                                            Reserved.

 

(iv)                                                           Tax Assessments,
Appeals and Increases.  Copies of all written notices to Seller of all filed,
proposed or threatened tax assessment appeals or tax assessment increases
related to the Premises;

 

(v)                                                              Litigation. 
Except for the litigation disclosed on Exhibit “E” to which Buyer is also a
party, copies of all pending and written notices to Seller of threatened
litigation, including litigation involving tenants, affecting the Property, or
this

 

16

--------------------------------------------------------------------------------


 

transaction which, if adversely determined, would reasonably be expected to have
a material adverse effect on the Property or Seller’s ability to complete its
obligations hereunder.

 

8.                                                                                     
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.  The representations and
warranties of Buyer and Seller set forth herein shall survive Closing and
delivery of the deed for the applicable period of twelve (12) months (the
“Survival Period”).

 

9.                                                                                     
FIRE OR OTHER CASUALTY.

 

9.1.                                                                           
Maintain Insurance.  Seller shall maintain in effect until the Closing Date the
insurance policies (or like policies) now in effect with respect to the Premises
and Personal Property as set forth in Schedule 8.1.

 

9.2.                                                                           
Minimal Damage.  If prior to the Closing Date any portion of the Property is
damaged or destroyed by fire or other casualty, and the cost of repair or
restoration thereof shall be $2,500,000 or less (as established by good faith
estimates obtained by Buyer), this Agreement shall remain in force and Seller
shall complete the repair of any such damage prior to Closing, if possible, or,
at Seller’s option, the provisions of Section 9.4 shall apply.

 

9.3.                                                                           
Substantial Damage.  If prior to the Closing Date any portion of the Property is
damaged or destroyed by fire or other casualty, and the cost of repair or
restoration thereof shall be more than $2,500,000 (as established by good faith
estimates obtained by Buyer), Buyer may within ten (10) days after receipt of
notice (“Damage Notice”) of said damage or destruction, terminate this Agreement
by giving written notice thereof to Seller (“Buyer’s Notice of Election”), and
if this Agreement is so terminated, then the Deposit shall be immediately
refunded to Buyer, and thereafter neither party shall have any further liability
hereunder thereafter.  If Buyer does not so terminate this Agreement, it shall
remain in full force and effect, and the provisions of Section 9.4 below shall
apply.

 

9.4.                                                                           
Closing After Substantial Damage.  So long as this Agreement shall remain in
force under Section 9.2 or 9.3, then at Buyer’s option, either (a) (i) all
proceeds of insurance collected prior to Closing, plus the amount of deductible
under Seller’s insurance policy, shall be adjusted subject to Buyer’s approval
and participation in any adjustment, and shall be credited to Buyer against the
Purchase Price payable by Buyer at Closing, and (ii) all unpaid claims and
rights in connection with losses shall be assigned to Buyer at Closing, or,
(b) Seller shall (i) at Seller’s sole costs and expense restore the Property by
Closing to its condition immediately preceding the casualty, (ii) remain liable
for any damages resulting from the failure to complete the repair by Closing,
and (iii) include Buyer, and obtain Buyer’s approval to, any adjustments made by
Seller.

 

9.5.                                                                           
Provided Buyer has not terminated this Agreement pursuant to Section 9.3 or
elected option (a) in Section 9.4 above, the parties reasonably agree to extend
Closing as needed to accommodate Seller’s completion of the repair and
restoration of the Property hereunder, including without limitation, obtaining a
certificate of occupancy.

 

10.                                                                              
CONDEMNATION.  If, prior to the Closing Date, all or any portion of the Premises
is taken by eminent domain or a notice of any eminent domain proceedings with
respect to the Premises, or any part thereof, is received by the Seller, then
Seller shall within five

 

17

--------------------------------------------------------------------------------


 

(5) days thereafter give notice thereof to Buyer and Buyer shall have the option
to (a) complete the purchase hereunder or (b) if such taking, in Buyer’s
reasonable discretion, adversely affects the Premises or its current economic
viability, terminate this Agreement, in which event the Deposit shall be
immediately refunded to Buyer, and this Agreement shall be null and void.  Buyer
shall deliver written notice of its election to the Seller within ten (10) days
after the date upon which the Buyer receives written notice of such eminent
domain proceedings.  If notice of condemnation is received by Buyer and it fails
to deliver said written notice of its election within said time period, such
failure shall constitute a waiver by Buyer of its right to terminate this
Agreement.  If this Agreement is not so terminated, Buyer shall be entitled to
all awards or damages by reason of any exercise of the power of eminent domain
or condemnation with respect to or for the taking of the Premises or any portion
thereof, and until such time as closing has occurred, or this Agreement
terminates.  Any negotiation for, or agreement to, and all contests of any
offers and awards relating to eminent domain proceedings shall be conducted with
the joint approval and consent of the Seller and the Buyer.

 

11.                                                                              
Expense Allocations.

 

11.1.                                                                     Buyer
shall cause the Deed to be recorded and shall pay all recording fees associated
therewith.  At Closing, Seller and Buyer shall each pay one-half (1/2) of all
real estate transfer taxes applicable to the conveyance effected by the Deed.

 

11.2.                                                                     Buyer
shall pay for Buyer’s title examination and Title Policy and for the Survey.

 

11.3.                                                                     Buyer
and Seller shall be responsible for paying their own attorney’s fees in
connection with this transaction.

 

11.4.                                                                     Seller
shall reimburse Buyer for all reasonable out-of-pocket costs of the subdivision
of the Option Property from the Property contemplated by Section 14.1 below to
the extent of Seller’s reimbursement obligation summarized therein.

 

12.                                                                              
CLOSING.

 

12.1.                                                                     Time
and Date and Place.  The closing (“Closing”) on the sale of the Property (herein
referred to as the “Closing Date”) shall take place at a time specified by Buyer
in writing to Seller, such writing to be on or before January 15, 2016, but in
no event shall Closing occur later than April 1, 2016,  at either (i) the
offices of Richards, Layton & Finger, 920 North King Street, One Rodney Square,
Wilmington, Delaware, commencing at 10:00 a.m. or (ii) in escrow through the
Title Company.  Notwithstanding the foregoing, Seller shall have the right, in
Seller’s sole discretion, to notify Buyer within five (5) days of Buyer’s notice
of the Closing Date, that Seller elects to extend the Closing Date for a period
of up to sixty (60) days solely to effect a Section 1031 exchange as set forth
in Section 20 below; provided however, in the event Seller elects to extend the
Closing Date for a Section 1031 exchange, Buyer may proceed with construction on
the Property consistent with the Master Plan (defined below) on and after the
Closing Date set forth in Buyer’s notice to Seller.

 

18

--------------------------------------------------------------------------------


 

12.2.                                                                    
Seller’s Documents and Other Items.  Seller shall (as applicable) (i) execute
and deliver (for recording, if applicable), (ii) cause to be executed and
delivered (for recording, if applicable) or (iii) deliver to Buyer:

 

12.2.1                                                              Deed.  A
special warranty deed in the form attached hereto as Exhibit “G” (the “Deed”),
conveying the Premises to Buyer, duly executed by Seller for recording.  The
Deed description shall be based upon a metes and bounds description to be agreed
to by the parties, substantially consistent with Exhibit “A”, which shall be
subject to adjustment as a result of the subdivision of the Option Property.

 

12.2.2                                                              Bill of
Sale. A bill of sale in the form attached hereto as Exhibit “H” (the “Bill of
Sale”), assigning, conveying and transferring to Buyer, all of the Personal
Property.

 

12.2.3                                                              Original
Licenses, Contract Documents and Other Personal Property.  All original
Licenses, Contract Documents, and other Personal Property described in
Section 1.2 of this Agreement, to the extent in Seller’s possession or control.

 

12.2.4                                                              Termination
of Incyte Lease.  A termination of lease respecting the Incyte Lease in form
attached hereto as Exhibit “D”  (the “Termination of Lease”) duly executed by
Seller and Buyer, terminating the Incyte Lease as of Closing.

 

12.2.5                                                              Assignment
of Licenses Contract Documents and Other Personal Property.  An assignment
agreement in the form attached hereto as Exhibit “I” (the “Assignment”),
assigning, conveying and transferring to Buyer the Licenses, Contracts Documents
and Other Personal Property, including, specifically, the Names.

 

12.2.6                                                              FIRPTA
Certificates.  All certificate(s) required under Section 1445 of the Code.

 

12.2.7                                                              Government
Documentation. Any and all other certificates, permits or like documents if
required by the City of Wilmington, or by New Castle County, or by the State of
Delaware, as a condition to the conveyance of the Premises or the recording of
the Deed, to the extent required to be obtained by Seller.

 

12.2.8                                                              Title
Insurance Certificates.  A standard affidavit of title or other certifications
from Seller as shall be reasonably required by Title Company to insure Buyer’s
title to the Premises herein without exception for Seller Liens.

 

12.2.9                                                              Seller
Certificate.  A written certification in the form of Exhibit “M” attached hereto
(the “Seller’s Certificate”).

 

12.2.10                                                       Organization
Certifications.  Proof satisfactory to Title Company of Seller’s existence, good
standing, and authority to enter into this transaction.

 

12.2.11                                                       Keys.  All keys to
the Property in the possession of Seller or its managing agent.

 

19

--------------------------------------------------------------------------------


 

12.2.12                                                       Letter of Credit
under the Incyte Lease.  The original letter of credit held by Seller, as
Landlord, as security for Buyer’s performance as Tenant under the Incyte Lease.

 

12.2.13                                                       Option Agreement
and Memorandum of Option Agreement.  The Option Agreement and Memorandum of
Option Agreement in the forms attached hereto as Exhibit “J” and Exhibit “K”
granting to Buyer the right and option to acquire the Option Property on the
terms set forth in the Option Agreement, and confirming the same of record
pursuant to the said Memorandum.

 

12.3.                                                                    
Buyer’s Documents.  Buyer shall deliver or cause to be delivered to Seller:

 

12.3.1                                                              The amounts
required to be paid to Seller pursuant to this Agreement;

 

12.3.2                                                              Proof
satisfactory to Title Company of Buyer’s existence, good standing, and authority
to enter into this transaction.

 

12.3.3                                                              Buyer
Certificate. A written certification confirming that as of the Closing Date, no
representation or warranty of Buyer contained in Section 5.2 hereof contains any
untrue statement of a material fact.

 

12.3.4                                                              Possession.
Possession of the Premises is to be given to Buyer, by delivery of the Deed,
Seller’s Bill of Sale, and the keys, combinations and security codes at Closing
as provided in Section 12.2

 

12.4.                                                                    
Necessary Documents.  Buyer and Seller shall execute and deliver such other
documents and instruments as may be reasonably necessary to complete the
transaction contemplated by this Agreement.

 

13.                                                                              
DEFAULT; REMEDIES

 

13.1.                                                                    
Default by Seller. If Seller shall breach its obligations hereunder to be
performed by Seller prior to or at the Closing, for any reason other than
Buyer’s default or failure to satisfy a condition to Closing for which Buyer is
responsible or a termination of this Agreement by Buyer or Seller pursuant to a
right to do so under the provisions hereof, Buyer may pursue one of the
following remedies: (i) terminate this Agreement by written notice to Seller and
Escrow Agent, whereupon this Agreement shall be terminated and neither party
shall have any further obligations hereunder, in which case Buyer shall receive
a refund of the Deposit and Seller shall, subject to Buyer providing reasonable
evidence thereof, reimburse Buyer for actual, documented, third-party
out-of-pocket expenses incurred by Buyer in connection with this transaction,
(“Transaction Costs”), provided, however Seller’s maximum liability for
Transaction Costs shall not exceed $250,000.00; (ii) commence an action for
specific performance within sixty (60) days of providing Seller with notice of
such default; (iii) treat this Agreement as in full force and effect and proceed
with Closing, it being agreed that, the foregoing items (i), (ii) or (iii) shall
be the sole and exclusive remedies available to Buyer.

 

20

--------------------------------------------------------------------------------


 

13.2.                                                                    
Default by Buyer. If Buyer shall default in the performance of its obligation to
consummate the Closing under this Agreement, Seller, as its sole and exclusive
remedy, may terminate this Agreement by written notice to Buyer and Escrow
Agent, and thereupon shall be entitled to receive the Deposit as liquidated
damages (and not a penalty) and whereupon this Agreement shall be terminated and
neither party shall have any obligations hereunder. IN CONNECTION WITH THE
FOREGOING, THE PARTIES RECOGNIZE THAT SELLER WILL INCUR EXPENSES IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND FURTHER THAT IT IS
EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO
SELLER CAUSED BY THE BREACH BY BUYER UNDER THIS AGREEMENT AND THE FAILURE OF THE
CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF
COMPENSATION SELLER SHOULD RECEIVE AS A RESULT OF BUYER’S DEFAULT, AND THAT THE
DEPOSIT REPRESENTS THE PARTIES’ BEST CURRENT ESTIMATE OF SUCH DETRIMENT. NOTHING
CONTAINED IN THIS SECTION SHALL IMPAIR ANY OF SELLER’S RIGHTS AND REMEDIES
AGAINST BUYER FOR ANY OTHER PRE-CLOSING DEFAULT BY BUYER UNDER THIS AGREEMENT.

 

13.3.                                                                     In the
event of a Buyer default that results in the termination of this Agreement when
Seller is ready, willing and able to close hereunder and the express conditions
of Section 14.2 and 14.3 have been satisfied, the Term of the Incyte Lease shall
be deemed to be automatically extended for one (1) year beyond the Initial
Expiration Date (as defined in the Incyte Lease). The provisions of this
Section shall survive Closing or the termination of this Agreement.

 

14.                                                                              
CONDITIONS PRECEDENT TO CLOSING.

 

The obligations of Buyer hereunder are subject to the fulfillment of the
following conditions prior to or on the Closing Date (any one of which may be
waived in whole or in part by Buyer at or prior to the Closing) and in the event
any of the conditions are not complied with, Buyer may terminate this Agreement
by notifying the Seller and Escrow Agent and thereupon shall be returned the
Deposit and thereafter this Agreement shall be null and void:

 

14.1.                                                                     Title
Insurance.  Title Company has issued to Buyer at Closing the Title Policy or pro
forma policy without exception for any Seller Liens.

 

14.2.                                                                    
Correctness of Seller Warranties and Representations.  The representations and
warranties made by Seller in this Agreement shall be true and correct on the
Closing Date as though such representations and warranties were made on the
Closing Date and such confirmation shall be certified by Seller in the Seller’s
Certificate described in Section 12.2.9 above.

 

14.3.                                                                    
Documents.  Seller has complied with Section 12.2.

 

21

--------------------------------------------------------------------------------


 

15.                                                                              
PRORATIONS.

 

15.1.                                                                     Rent;
Operating Expenses.  The following items of income and expense shall be prorated
at Closing, as of close of business of the day immediately preceding Closing
(“Adjustment Date”); provided, however, to the extent the following items of
expense are already borne by Buyer as Tenant under the Incyte Lease, then no
such proration shall be made, unless Buyer or Seller shall then be due a credit
from the other, in which event, an appropriate adjustment shall be made:

 

15.1.1                                                              Rents
payable under the Incyte Lease.  All rent and additional rent, (if any) and all
other charges collected under the Incyte Lease shall be apportioned on the
Closing Date pro rata on a per diem basis.

 

15.1.2                                                              Taxes.  Real
estate and personal property taxes, if any, on the basis of the fiscal year for
which assessed.  If the Closing shall occur before the tax rate or assessment is
fixed, the apportionment of such real estate and personal property taxes at the
Closing shall be upon the basis of the tax rate for the next preceding year
applied to the latest assessed valuation.  Final adjustment will be made upon
the actual tax amount, when determined.

 

15.1.3                                                              Deposits 
Tax and utility company deposits, if any.

 

15.1.4                                                              Water and
Sewer Charges.  Water and sewer charges and fire protection and inspection
services based upon meter readings to be obtained by Seller effective as of the
Adjustment Date, or if not so obtainable, a date not more than ten (10) days
prior to the Adjustment Date, and the unfixed meter charges based thereon for
the intervening period shall be apportioned on the basis of such last reading. 
Upon the taking of a subsequent actual reading, such apportionment shall be
readjusted and Seller or Buyer, as the case may be, will promptly deliver to the
other the amount determined to be so due upon such readjustment.  If Seller is
unable to furnish such prior reading, any reading subsequent to the Closing will
be apportioned on a per diem basis from the date of such reading immediately
prior thereto and Seller shall pay the proportionate charges due up to the date
of Closing.

 

15.1.5                                                              Assigned
Contracts.  Amounts paid or payable in respect of any service and maintenance
contracts assigned to Buyer in accordance herewith.

 

15.1.6                                                              Electricity,
gas, steam and fuel.  Electricity, gas and steam and fuel oil, if any, based on
meter readings or a fuel company letter showing measurement on the day
immediately preceding Closing, and valued at current prices.

 

15.2.                                                                     Custom
and Practice.  Except as set forth in this Agreement, the customs of the State
and County in which the Premises are located shall govern prorations.

 

15.3.                                                                     Future
Installments of Taxes.  If at Closing, the Property or any part thereof shall be
or shall have been affected by an assessment or assessments which are or may
become payable in installments, then for purposes of this Agreement, all unpaid
installments of any such assessment, including those which are to become due and
payable and to be liens upon the Property shall be paid and discharged by Seller
at Closing.

 

22

--------------------------------------------------------------------------------


 

15.4.                                                                    
Application of Prorations.  If such prorations result in a payment due Buyer,
the cash payable at Closing shall be reduced by such sum.  If such prorations
result in a payment due Seller, the same shall be paid by wire transfer or
uncertified check at Closing.

 

15.5.                                                                    
Schedule of Prorations.  The parties shall endeavor to jointly prepare a
schedule of prorations for the Property no less than ten (10) days prior to
Closing.

 

16.                                                                              
BROKERS.  Each party hereby represents and warrants to the other that it has not
employed or retained any broker or finder in connection with the transactions
contemplated by this Agreement, and that neither has had any dealings with any
other person or party which may entitle that person or party to a fee or
commission.  Each party shall indemnify the other of and from any claims for
commissions by any person or party claiming such commission by or through the
indemnifying party.

 

17.                                                                              
ESCROW AGENT.  The parties hereto have requested that the Deposit be held in
escrow by the Escrow Agent to be applied at the Closing or prior thereto in
accordance with this Agreement.  The Escrow Agent will deliver the Deposit to
Seller or to Buyer, as the case may be under the following conditions:

 

17.1.                                                                    
Payment to Seller.  To Seller on the Closing Date upon the consummation of
Closing;

 

17.2.                                                                     Notice
of Dispute.  If either Seller or Buyer believes that it is entitled to the
Deposit or any part thereof, it shall make written demand therefor upon the
Escrow Agent.  The Escrow Agent shall promptly mail a copy thereof to the other
party in the manner specified in Section 19.1 below.  The other party shall have
the right to object to the delivery of the Deposit, by filing written notice of
such objections with the Escrow Agent at any time within ten (10) days after the
mailing of such copy to it in the manner specified in Section 19.1 below, but
not thereafter.  Such notice shall set forth the basis for objection to the
delivery of the Deposit.  Upon receipt of such notice, the Escrow Agent shall
promptly deliver a copy thereof to the party who filed the written demand.

 

17.3.                                                                     Escrow
Subject to Dispute.  In the event the Escrow Agent shall have received the
notice of objection provided for in Section 18.2 above, in the manner and within
the time therein prescribed, the Escrow Agent shall continue to hold the Deposit
until (i) the Escrow Agent receives written notice from both Seller and Buyer
directing the disbursement of the Deposit in which case the Escrow Agent shall
then disburse said Deposit in accordance with said direction, or (ii) litigation
arises between Seller and Buyer, in which event the Escrow Agent shall deposit
the Deposit with the Clerk of the Court in which said litigation is pending, or
(iii) the Escrow Agent takes such affirmative steps as the Escrow Agent may, at
the Escrow Agent’s option elect in order to terminate the Escrow Agent’s duties
including, but not limited to, deposit in Court and an action for interpleader.

 

17.4.                                                                     Escrow
Agent’s Rights and Liabilities. Escrow Agent shall not be required to determine
questions of fact or law, and may act upon any instrument or other writing
believed by it in good faith to be genuine and to be signed and presented by the
proper person, and shall not be liable in connection with the performance of any
duties imposed upon Escrow Agent by

 

23

--------------------------------------------------------------------------------


 

the provisions of this Agreement, except for Escrow Agent’s own willful default
or gross negligence.  Escrow Agent shall have no duties or responsibilities
except those set forth herein.  Escrow Agent shall not be bound by any
modification of this Agreement, unless the same is in writing and signed by
Buyer and Seller, and, if Escrow Agent’s duties hereunder are affected, unless
Escrow Agent shall have given prior written consent thereto.  In the event that
Escrow Agent shall be uncertain as to Escrow Agent’s duties or rights hereunder,
or shall receive instructions from Buyer or Seller which, in Escrow Agent’s
opinion, are in conflict with any of the provisions hereof, Escrow Agent shall
be entitled to hold and apply the Deposit, pursuant to Section 18.3, and may
decline to take any other action.

 

18.                                                                              
GENERAL PROVISIONS.

 

18.1.                                                                    
Notices.  All notices or other communications required or permitted to be given
under the terms of this Agreement shall be in writing, and shall be deemed
effective when (i) sent by nationally-recognized overnight courier, (ii) email
with original following by regular mail, or (iii) deposited in the United States
mail and sent by certified mail, postage prepaid, addressed as follows:

 

18.1.1                                                              If to Buyer,
addressed to:

 

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: Paula J. Swain, EVP, HR

 

With copies to:

 

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: Eric H. Siegel, EVP & GC

 

Morgan Lewis & Bockius, LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Eric L. Stern, Esquire

 

and

 

William J. Rhodunda, Jr.

Rhodunda & Williams, LLC

1220 N. Market St., Ste. 700

Wilmingon, DE 19801

 

24

--------------------------------------------------------------------------------


 

18.1.2                                                              If to
Seller, addressed to:

 

Mr. Louis J. Capano, Jr.

105 Foulk Road

Wilmington, DE 19803

 

and

 

Richards Layton & Finger

920 North King Street, One Rodney Square

Wilmington, DE 19801

Attn: Sara T. Toner, Esquire

 

 

18.1.3                                                              If to Escrow
Agent, addressed to:



M. Gordon Daniels, Esq.

Land Services USA, Inc.

1835 Market Street

Suite 420

Philadelphia, PA 19103

 

or to such-other address or addresses and to the attention of such other person
or persons as any of the parties may notify the other in accordance with the
provisions of this Agreement.

 

18.2.                                                                    
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 

18.3.                                                                     Entire
Agreement.  All Exhibits attached to this Agreement are incorporated herein and
made a part hereof.  This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior negotiations, understandings and
agreements of any nature whatsoever with respect to the subject matter hereof. 
This Agreement may not be modified or amended other than by an agreement in
writing.  The captions included in this Agreement are for convenience only and
in no way define, describe or limit the scope or intent of the terms of this
Agreement.

 

18.4.                                                                    
Governing Law, Consent to Jurisdiction.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.  For the
purpose of any suit, action or proceeding arising out of or relating to this
Agreement, each of Seller and Buyer hereby irrevocably consents and submits to
the exclusive jurisdiction and venue of the state and federal courts having
jurisdiction over New Castle County, Delaware.  Each of Seller and Buyer
irrevocably waives any objection that it may now or hereafter have to the laying
of venue of any such suit, action or proceeding brought in such courts and any
claim that such suit, action or proceeding brought in such courts has been
brought in an inconvenient forum.

 

25

--------------------------------------------------------------------------------


 

18.5.                                                                    
Tender.  Tender of Deed by Seller and of the Purchase Price by Buyer, are hereby
mutually waived.

 

18.6.                                                                     No
Recording. This Agreement shall not be recorded in the Recorder’s Office or in
any other office or place of public record, provided however that the parties
acknowledge a Memorandum of Option Agreement shall be recorded at Closing.

 

18.7.                                                                    
Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

 

18.8.                                                                    
Further Instruments.  Seller will, whenever and as often as it shall be
reasonably request so to do by Buyer, and Buyer will, whenever and as often as
it shall be reasonably requested so to do by Seller, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, any and all
conveyances, assignments, correction instruments and all other instruments and
documents as may be reasonably necessary in order to complete the transaction
provided for in this Agreement and to carry out the intent and purposes of this
Agreement.  All such instruments and documents shall be satisfactory to the
respective attorneys for Buyer and Seller.  The provisions of this Article shall
survive the Closing.

 

18.9.                                                                     Time. 
TIME IS OF THE ESSENCE as to this Agreement and all obligations hereunder.  In
the event the last day permitted for the performance of any act required or
permitted under this Agreement falls on a Saturday, Sunday, or legal holiday of
the United States or the State of Delaware, the time for such performance will
be extended to the next succeeding business day.  Time periods under this
Agreement will exclude the first day and include the last day of such time
period.

 

18.10.                                                              Designation
of Nominee; Assignment of Agreement.  Buyer shall have the right to designate
one or more of its subsidiaries or affiliate entities to acquire title to the
Property hereunder.

 

18.11.                                                              Effective
Date.  Whenever the term or phrase “effective date hereof” or “date hereof” or
other similar phrases describing the date this Agreement becomes binding on
Seller and Buyer are used in this Agreement, such terms or phrases shall mean
and refer to the date on which a counterpart or counterparts of this Agreement
executed by Seller and Buyer are deposited with the Escrow Agent.

 

18.12.                                                              Time for
Acceptance.  This Agreement shall constitute an offer to buy or sell the
Property, as case may be, on the terms herein set forth only when executed by
the Seller or Buyer.  This Agreement may be accepted by the party receiving such
executed Agreement only by executing this Agreement and delivering an original
signed copy hereof to the Escrow Agent and an originally signed copy hereof to
the other party hereto within five (5) business days after such receipt. 
Failure to accept in the manner and within the time specified shall constitute a
rejection and termination of such officer.

 

26

--------------------------------------------------------------------------------


 

18.13.                                                              Exculpation.
No recourse shall be had for any obligation of Seller under this Agreement or
under any document executed in connection herewith or pursuant hereto, or for
any claim based thereon or otherwise in respect thereof, against any past,
present or future trustee, shareholder, officer or employee of Seller or any
affiliate thereof, whether by virtue of any statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being
expressly waived and released by Buyer and all parties claiming by, through or
under Buyer.

 

18.14.                                                             
Confidentiality.  Each of the parties hereto covenants and agrees to hold the
nature and content of this Agreement, including without limitation, the Purchase
Price contained herein, in confidence prior to Closing, and other than
disclosure required by the Federal securities laws or the rules and regulations
promulgated by the U. S. Securities and Exchange Commission (“SEC”) and except
as may be necessary to comply with this Agreement, neither party shall disclose
prior to Closing, the nature, content or the Purchase Price of this Agreement
without the express written consent of the other party.  For the avoidance of
doubt, each of the parties acknowledges and agrees that Buyer may file a
complete, unredacted copy of this Agreement with the SEC at such time as is
appropriate for Buyer to comply with its disclosure obligations, as advised by
and in the sole discretion of Buyer’s counsel (which may include in-house
counsel), which time of filing may be prior to Closing.

 

19.                                                                              
Indemnification.

 

19.1.                                                                    
Without limitation of the Seller indemnity obligation set forth in Section 16
hereof, from and after the Closing Date, Seller shall indemnify, defend and save
and hold harmless Buyer, and its respective directors, officers and employees,
of, from and against any and all loss, cost, expense, damage, claim, and
liability actually incurred, including reasonable attorney’s fees and court
costs, including, without limitation, reasonable attorney’s fees and costs
associated with the enforcement of Seller’s indemnification obligations, but
expressly excluding indirect, special, consequential or punitive damages,
whether or not the likelihood of such damages was known to Seller, and
regardless of the form of the claim or action, or the legal theory on which it
is based (hereinafter collectively, “Losses”) which Buyer may suffer or incur,
resulting from, relating to, or arising in whole or in part, from or out of
(i) any misrepresentation or breach of a representation or warranty or agreement
of Seller contained in this Agreement and (ii) except to the extent caused by
Buyer’s gross negligence or Buyer’s failure to pay for change orders requested
by Buyer pursuant to the Turner Contract and identified on Schedule 19.1, all
claims relating to the construction of the Building, but only to the extent that
such claims would be covered by the Turner Contract or warranties provided in
connection therewith (provided, however, that it shall be a condition of
limiting such claims by Buyer to claims that would be covered under the Turner
Contract or such warranties that Seller shall exhaust all remedies available to
Seller, at law or in equity, failing which, Buyer’s claims under this indemnity
shall not be so limited). Seller’s indemnity obligation set forth herein shall
survive Closing for the applicable statute of limitations for any and all
applicable claims made pursuant to the indemnity.

 

19.2.                                                                    
Promptly after receipt by Buyer of written notice of the commencement of any
suit, audit, demand, judgment, action, investigation or proceeding (a “Third
Party Action”) or promptly after Buyer incurs a Loss or has knowledge of the
existence of a Loss or threatened

 

27

--------------------------------------------------------------------------------


 

Loss,  Buyer will, if a claim with respect thereto is to be made against Seller
due to Seller’s obligation to provide indemnification hereunder, give Seller
written notice of such Loss or threatened Loss or the commencement of any Third
Party Action; provided, however, that the failure to provide such notice within
a reasonable period of time shall not relieve Seller of any of its obligations
hereunder.  Promptly after receiving such notice, Seller will, upon notice to
Buyer, have the right to assume and control the defense and settlement of any
such Third Party Action at its own cost and expense; provided, however, that it
shall be a condition precedent to the exercise of such right by Seller that
Seller shall agree in writing that the Loss, or Third Party Action, as the case
may be, is properly within the scope of the indemnification obligation and that
as between the parties, Seller shall be responsible to satisfy and discharge
such Third Party Action, and further, that the outside legal counsel selected by
Seller to defend such matter shall be reasonably acceptable to Buyer.  Seller
shall not enter into any resolution or other compromise of a Third Party Action
without obtaining the complete release of Buyer for any liability to all
claimants under or pursuant to such Third Party Action.  Buyer shall have the
right to participate in any such defense, contest or other protective action at
its own cost and expense.

 

19.3.                                                                    
Notwithstanding the foregoing, Buyer shall have the right at any time to assume
and control the defense and settlement of a Third Party Action (a) if such
action includes claims for equitable relief which, if determined adversely to
Buyer, could reasonably be expected to interfere with its intended business
operations or damage its business reputation or (b) if Seller fails to do so in
a timely manner, or if Buyer is reasonably dissatisfied with the legal counsel
selected by Seller to defend the matter.  In any circumstances in which Buyer
undertakes to control the Third Party Action as provided in this paragraph, it
shall (i) not enter into any resolution or other compromise involving monetary
damages without obtaining the prior written consent of Seller provided that such
written consent may not be withheld if it would interfere with Buyer’s business
operation and (ii) keep Seller informed on an ongoing basis of the status of
such Third Party Action and shall deliver to Seller, copies of all documents
related to the Third Party Action reasonably requested by Seller.  Buyer shall
act to assure that all attorneys’ fees and expenses incurred in connection
therewith are reasonable and Seller shall reimburse Buyer for such fees and
expenses within thirty (30) days of Seller’s receipt of invoice(s) therefor.

 

20.                                                                              
1031 Exchange.  Buyer agrees, at Seller’s reasonable request and advance notice,
to reasonably cooperate with Seller in effecting for the benefit of Seller a
simultaneous or delayed like-kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended, and similar provisions of applicable
state law (hereinafter “Section 1031 exchange”).  Buyer agrees to execute such
additional documents that are reasonably requested by Seller and which are
necessary to effect such Section 1031 exchange for the benefit of Seller,
including without limitation documents assigning this Agreement to a third
party, exchange agreements, and exchange escrow instructions.  Buyer
acknowledges and agrees that, in connection with such a Section 1031 exchange,
Buyer may be required by Seller to acquire title to the Premises from a party or
parties other than the Seller and to pay the Purchase Price to such third party
or parties.  Any and all covenants, representations and warranties made by
Seller to Buyer in connection with this Agreement shall remain in full force and
effect and continue to inure to the benefit of Buyer, notwithstanding the
assignment of this Agreement to a third party in connection with such
Section 1031 exchange.  Buyer’s obligation to cooperate in a Section 1031
exchange is conditioned upon each of the following:  (a) Buyer shall incur no
additional costs, expenses, or liabilities as a result of, or in connection
with, such Section 1031 exchange, and Seller shall

 

28

--------------------------------------------------------------------------------


 

indemnify, defend and hold Buyer harmless from any costs (including reasonable
attorneys’ fees and expenses) and liabilities incurred by Buyer in connection
with such Section 1031 exchange;  (b) the Closing for the Property shall not be
delayed as a result of such Section 1031 exchange, but shall occur within the
time period contemplated by this Agreement; and (c) all acknowledgments,
releases, pre-and post-closing covenants, representations, and warranties made
by Seller (as set forth in this Agreement) shall remain in full force and effect
in favor of Buyer as if no exchange had occurred.  Buyer makes no representation
or warranty, express or implied, that Seller will achieve its tax objectives
under this Section 20.

 

21.                                                                              
Subdivision of Property from Option Property.  Seller acknowledges that Buyer is
proceeding, and shall continue to proceed after the Effective Date, with a title
subdivision of the Option Property (the “Title Subdivision”) as such land is
more particularly shown on Exhibit “L”, attached hereto (the “Option Property”)
and a Master Plan for the Property (defined below).  Buyer has agreed to
undertake the Title Subdivision of the Option Property as part of its submission
of approvals for Buyer’s development plan for the Property (“Master Plan”),
which the parties believe will cause significant savings over the requirement
that Seller perform the Title Subdivision independently and Buyer shall be
responsible for the reasonable, out-of-pocket costs to complete the Title
Subdivision.  Seller shall have the right to review and approve the Title
Subdivision prior to submission to the appropriate governmental authorities,
which approval shall not be unreasonably withheld, conditioned or delayed and
Buyer will keep Seller copied on all material correspondence related to the
Title Subdivision.  Seller shall have the right to review (but not approve) the
Master Plan prior to submission to the appropriate governmental authorities, and
Buyer will keep Seller copied on all material correspondence related to the
Master Plan.  As part of the Master Plan, Seller believes that a perpetual
easement for ingress and egress to and from the Option Property over Love Lane
will be required by the applicable municipality.  Seller shall have the right to
review and consent to the proposed easement to be recorded as part of the Master
Plan, such consent of Seller to be limited to the easement described above, and
such consent of Seller not to be unreasonably withheld, conditioned or delayed.

 

[Signature Page to Agreement of Sale Follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.

 

 

 

BUYER:

 

 

 

INCYTE CORPORATION

 

 

 

By:

/s/ David W. Gryska

 

Name:

David W. Gryska

 

Title:

Executive Vice President & CFO

 

 

 

 

 

SELLER:

 

 

 

AUGUSTINE LAND II, L.P.

 

 

 

Mardi Gras Associates, Inc., its General Partner

 

 

 

 

 

By:

/s/ Louis J. Capano, Jr.

 

Name:

Louis J. Capano, Jr.

 

Title:

President

 

Agreed to by Escrow Agent with regard to the obligations, terms, covenants and
conditions contained in this Agreement relating to Escrow Agent.

 

ESCROW AGENT:

 

By:

/s/ Katherine Salaam

 

Name:

Katherine Salaam

 

Title:

Commercial Title Coordinator

 

 

1801 Augustine Cut-off Execution Page

 

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules to Agreement of Sale

 

“A”

 

—

 

Premises Description

 

 

 

 

 

“B-1”

 

—

 

Previously Delivered Plans

 

 

 

 

 

“B-2”

 

—

 

Plans to be Delivered

 

 

 

 

 

“C”

 

—

 

Permitted Exceptions

 

 

 

 

 

“D”

 

—

 

Form of Termination of Lease

 

 

 

 

 

“E”

 

—

 

Lawsuits

 

 

 

 

 

“F”

 

—

 

Environmental Reports

 

 

 

 

 

“G”

 

—

 

Form of Deed

 

 

 

 

 

“H”

 

—

 

Form of Bill of Sale

 

 

 

 

 

“I”

 

—

 

Form of Assignment of Licenses Contract Documents and Other Personal Property

 

 

 

 

 

“J”

 

—

 

Form of Option Agreement

 

 

 

 

 

“K”

 

—

 

Form of Memorandum of Option Agreement

 

 

 

 

 

“L”

 

—

 

The Option Property

 

 

 

 

 

“M”

 

—

 

Seller’s Certificate

 

 

 

 

 

“N”

 

—

 

Form of Guaranty

 

 

 

 

 

Schedule 5.15-Mechanic’s Liens

 

Schedule 8.1-Insurance

 

Schedule 19.1-Change Orders

 

i

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PROPERTY DESCRIPTION

 

[g184701ks07i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”

 

Previously Delivered Plans

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-2”

 

Plans to be Delivered

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Restrictions as set forth in a Deed between Diamond Ice & Coal Company and John
Wanamaker, Wilmington, Inc. dated December 30, 1955 and recorded in the Office
as aforesaid in Deed Record L, Volume 57, Page 175.

 

Utility Agreement between John Wanamaker Philadelphia Inc. and Delaware Power &
Light Company dated April 19, 1961 and recorded in the Office as aforesaid in
Deed Record T, Volume 67, Page 148.

 

Water Agreement between the Mayor and Council of Wilmington and John Wanamaker,
Wilmington, Incorporated, dated November 22, 1949 and recorded in the Office as
aforesaid in Deed Record T, Volume 49, Page 70.

 

Water Agreement between The City of Wilmington and John Wanamaker Philadelphia
dated January 7, 1972, and recorded in the Office as aforesaid in Deed Record X,
Volume 85, Page 608.

 

Deed of Water Easement between The City of Wilmington and John Wanamaker,
Philadelphia, dated February 18, 1971, and recorded in the Office as aforesaid
in Deed Record Q, Volume 84, Page 951.

 

Deed of Water Easement between The City of Wilmington and John Wanamaker,
Philadelphia, dated December 23, 1971, and recorded in the Office as aforesaid
in Deed Record X, Volume 85, Page 507.

 

Agreement between Davis G. Durham and William O. LaMotte, Jr. and Diamond Ice &
Coal Company, dated May 3, 1954 and recorded in the Office as aforesaid in Deed
Record Q, Volume 55, Page 43.

 

Agreement between Diamond Ice & Coal Company and John Wanamaker,
Wilmington, Inc. dated December 30, 1955 and recorded in the Office as aforesaid
in Deed Record G, Volume 58, Page 496.

 

Agreement between West Side Development Company, Delaware Power & Light Company
and The Diamond State Telephone Company, dated November 15, 1945 and recorded in
the Office as aforesaid in Deed Record N, Volume 45, Page 7.

 

Assignment and Assumption Agreement by and between John Wanamaker, Philadelphia,
a Pennsylvania Corporation, and Augustine Land Limited Partnership dated
January 10, 1989 and recorded January 11, 1989 in the Office as aforesaid in
Deed Book 815, Page 222.

 

--------------------------------------------------------------------------------


 

Declaration by Augustine Land I, L.P., successor by merger with Augustine Land
Limited Partnership dated October 16, 2008 and recorded October 27, 2008 in the
Office as aforesaid in Instrument No. 20081027-0070661.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is made as of the      day
of           , 2016, by and between INCYTE CORPORATION, a Delaware corporation,
its assignee or nominee, having its principal office at 1801 Augustine Cut-Off,
Wilmington, DE 19803 (“Tenant”), and AUGUSTINE LAND II, L.P., a Delaware limited
partnership as survivor by merger of Augustine Land I, L.P., having its
principal office at 105 Foulk Road, Wilmington, DE 19803 (“Landlord”).

 

WITNESSETH:

 

A.                                    Landlord and Tenant are parties to that
certain Lease Agreement dated April 12, 2013, as amended (the “Lease”), demising
1801 Augustine Cutoff, Wilmington, Delaware, as more fully described therein
(the “Premises”).

 

B.                                    Landlord and Tenant have agreed to the
termination of the Lease by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant, intending to be legally bound, hereby
agree as follows:

 

1.                                      Defined Terms.  All terms used herein
shall have the same meaning as in the Lease unless otherwise defined herein.

 

2.                                      Termination of Term.  The Term of the
Lease shall terminate at 12:01 a.m. on              , 2015 (the “Termination
Date”) as if said Termination Date were set forth in the Lease as the expiration
date of the term of the Lease.

 

3.                                      Entire Agreement.  This Agreement and
the Lease contain all the terms, covenants, conditions and agreement between
Landlord and Tenant relating to the termination of the Lease and other matters
provided for in this instrument.  No prior or other agreement or understanding
pertaining to such matters shall be valid or of any force or effect.

 

4.                                      Headings.  The headings of sections set
forth in this Agreement are for convenience or reference only and do not define,
limit, expand, describe or construe the scope or intent of such Sections.

 

5.                                      Severability.  The invalidity of any
provision of this Agreement shall not impair or affect, in any manner, the
validity, enforceability or effect of the rest of this Agreement.

 

[balance of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease Termination Agreement
as of the date first written above.

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

E.J. DESETA COMPANY, INC., v. TURNER CONSTRUCTION COMPANY, a foreign
corporation, INCYTE CORPORATION, and AUGUSTINE LAND II, L.P., a Delaware limited
Partnership, Delaware Superior Court, Civil Action No. N15l-05-049 JRJ

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

Environmental Reports

 

Environmental Site Assessment prepared by Watershed Eco LLC dated November 27,
2012, together with all appendices and attachments thereto and materials
referred to therein.

 

Letter, dated April 30, 2009, from LCS Inc. Environmental and Real Estate
Consultants to Mr. Rory Hertzog, M&T Bank.

 

Letter, dated October 1, 2002, from the State of Delaware Department of Natural
Resources and Environmental Control, Division of Air & Waste Management to
Ms. Karen Burlingame, Global Environmental Services, D/110F, Goodyear Tire &
Rubber Company.

 

Letter, dated January 26, 1995, from the State of Delaware Department of Natural
Resources and Environmental Control, Division of Air & Waste Management to
Mr. James Litterelle, J & M Litterelle, Inc.

 

Letter, dated May 6, 1993, from the State of Delaware Department of Natural
Resources and Environmental Control, Division of Air & Waste Management to
Robert Kozul, Manager, Engineering, John Wannamaker.

 

Letter, dated April 20, 1997, from ConTech Services, Inc. to Mr. Christopher
Nowland, Louis J. Capano & Sons, Inc.

 

Letter, dated July 28, 1997, from ConTech Services, Inc. to Mr. Christopher
Nowland, Louis J. Capano & Sons, Inc.

 

Invoice, dated June 5, 1997, from Plymouth Environmental Co., Inc. to
Mr. Christopher Nowland, Louis J. Capano & Sons, Inc.

 

Subcontract Agreement between Capano Management Company and Plymouth
Environmental Company, Inc., dated April   , 1997.

 

Letter, dated April 2, 1997 from Plymouth Environmental Co., Inc. to
Mr. Christopher Nowland, Louis Capano & Sons, Inc.

 

Letter, dated April 23, 1997 from Plymouth Environmental Co., Inc. to
Mr. Christopher Nowland, Louis Capano & Sons, Inc.

 

Letter, dated April 23, 1997 from Plymouth Environmental Co., Inc. to
Mr. Christopher Nowland, Louis Capano & Sons, Inc.

 

Letter, dated April 30, 1997 from Plymouth Environmental Co., Inc. to
Mr. Christopher Nowland, Louis Capano & Sons, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

FORM OF DEED

 

 

Tax Parcel No.:

 

 

 

Prepared By and Return To:

 

THIS DEED, made this      day of      , 2015

 

BETWEEN,                            , a                      , party of the
first part,

 

AND

 

, a                  , party of the second part.

 

WITNESSETH, That the said party of the first part, for and in consideration of
the sum of                                     DOLLARS AND 00/100
($              ) lawful money of the United States of America and other good
and valuable consideration, the receipt whereof is hereby acknowledged, hereby
grants and conveys unto the said party of the second part, its successors and
assigns, as follows, to-wit:

 

ALL those certain lots, pieces and parcels of land, lying and being situate in
INSERT LEGAL DESCRIPTION…………………….

 

SUBJECT TO the easements, restrictions and/or agreements of record in the Office
of the Recorder of Deeds in and for New Castle County, Delaware.

 

SUBJECT TO [NOTE TO DRAFTER: INSERT PERMITTED EXCEPTIONS IDENTIFIED ON
EXHIBIT C]

 

BEING the same lands and premises by which                           , by deed
dated the      day of              ,      and recorded with the New Castle
County Recorder of Deeds in Deed Book         , Page      , conveyed unto
                         , in fee.

 

Grantee’s Address:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the said party of the first part, have hereunto its hand and
seal, the day and year aforesaid.

 

 

WITNESS:

 

GRANTOR:

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

STATE OF DELAWARE

)

 

 

) ss.

 

COUNTY OF NEW CASTLE

)

 

 

BE IT REMEMBERED, that on this      day of     , 2015, personally appeared
before me, the Subscriber, a Notary Public for the State and County aforesaid,
                        , who acknowledged himself to be the authorized member
of                    , a Delaware limited liability company, party to this
instrument; and that he, in such capacity, being authorized to do so, executed
the foregoing instrument for the purposes therein contained.

 

GIVEN under my Hand and Seal of Office, the day and year aforesaid.

 

Notary Public

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

BILL OF SALE

 

AUGUSTINE LAND II, L.P., a Delaware limited partnership (“Assignor”), in
accordance with the Agreement of Sale dated as of                ,  2015 and in
consideration of the sum of Ten Dollars ($10.00) (the sufficiency and receipt of
which are hereby acknowledged), does hereby quitclaim unto
[                   ], its assigns or nominees (“Assignee”), all of Assignor’s
right, title and interest in and to all of the furniture, furnishings, fixtures,
equipment and other tangible personal property that is now affixed to and/or
located at the Real Property described in Exhibit A and used in connection with
the management, operation, or repair of that Real Property (collectively,
“Personal Property”).

 

TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee’s heirs,
legal representatives, successors and assigns forever.

 

THE PERSONAL PROPERTY IS BEING QUITCLAIMED “AS IS”, “WHERE IS”, AND “WITH ALL
FAULTS” AS OF THE DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR
WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE
MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.  ASSIGNOR
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING THE PERSONAL PROPERTY
OR ASSIGNOR’S TITLE THERETO.  ASSIGNEE IS HEREBY THUS ACQUIRING THE PERSONAL
PROPERTY BASED SOLELY UPON ASSIGNEE’S OWN INDEPENDENT INVESTIGATIONS AND
INSPECTIONS OF THAT PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION PROVIDED
BY ASSIGNOR OR ASSIGNOR’S AGENTS OR CONTRACTORS.  ASSIGNOR HAS MADE NO AGREEMENT
TO ALTER, REPAIR OR IMPROVE ANY OF THE PERSONAL PROPERTY.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have signed and delivered this Bill of
Sale as of the     day of            , 2016.

 

 

 

 

 

ASSIGNOR:

Sealed and delivered in

 

AUGUSTINE LAND II, L.P.,

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

ASSIGNEE:

Sealed and delivered in

 

 

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

ASSIGNMENT OF LICENSES, CONTRACT DOCUMENTS AND OTHER PERSONAL PROPERTY

 

THIS ASSIGNMENT OF LICENSES, CONTRACT DOCUMENTS AND OTHER PERSONAL PROPERTY
(“Agreement”) dated             , 2016, is made from AUGUSTINE LAND II, L.P., a
Delaware limited partnership (“Assignor”) to INCYTE CORPORATION, a Delaware
corporation (“Assignee”).

 

BACKGROUND

 

Pursuant to that certain Agreement of Sale dated as of [           , 2015]
(“Agreement of Sale”) Assignor has agreed to convey to Assignee, all Personal
Property, Names, Contracts and Licenses as defined in the Agreement of Sale.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, and
intending to be legally bound hereby, Assignor and Assignee agree as follows:

 

1.                                      General Assignment. Assignor does hereby
assign, transfer, convey and deliver to Assignee all of Assignor’s right, title
and interest, if any, in and to the following:

 

(a)                                 the Names;

 

(b)                                 the Personal Property;

 

(c)                                  the Licenses; and

 

(d)                                 the Contracts Documents.

 

TO HAVE AND TO HOLD the Personal Property, Licenses and Contract Documents
(collectively, the “Assigned Property”) unto Assignee and Assignee’s heirs,
legal representatives, successors and assigns forever.

 

2.                                      THE ASSIGNED PROPERTY IS BEING
QUITCLAIMED “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” AS OF THE DATE OF THIS
BILL OF SALE, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS
CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE MERCHANTABILITY OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED.  ASSIGNOR SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR
IMPLIED, CONCERNING THE ASSIGNED PROPERTY OR ASSIGNOR’S TITLE THERETO.  ASSIGNEE
IS HEREBY THUS ACQUIRING THE ASSIGNED PROPERTY BASED SOLELY UPON ASSIGNEE’S OWN
INDEPENDENT INVESTIGATIONS AND INSPECTIONS OF THAT PROPERTY AND NOT IN RELIANCE
UPON ANY INFORMATION PROVIDED BY ASSIGNOR OR ASSIGNOR’S AGENTS OR CONTRACTORS. 
ASSIGNOR HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE ANY OF THE ASSIGNED
PROPERTY.

 

--------------------------------------------------------------------------------


 

3.                                      Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

4.                                      IN WITNESS WHEREOF, the undersigned have
executed this Agreement on and as of the date first set forth above.

 

 

 

 

ASSIGNOR:

 

 

 

Sealed and delivered in

 

AUGUSTINE LAND II, L.P.,

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

ASSIGNEE:

Sealed and delivered in

 

 

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT (“Agreement”), made this       day of            , 2016,
by and between AUGUSTINE LAND II, L.P., a Delaware limited partnership
(“Grantor”), and INCYTE CORPORATION, a Delaware corporation, its assignee or
nominee, having its principal office at 1801 Augustine Cut-Off, Wilmington, DE
19803 (“Grantee”).

 

RECITALS

 

A.                                    Grantor owns certain real property located
in Wilmington, State of Delaware, situated at 1703 Augustine Cut-Off and
designated as tax parcel number [            ] (“Property”), depicted on the
Record Title Subdivision Plan recorded in the Office of the Recorder of Deeds in
and for New Castle County in Instrument No. [                ], attached hereto
as Exhibit A.

 

B.                                    Grantor has agreed to grant to Grantee an
option to purchase the Property pursuant to that certain Agreement of Sale by
and among Grantor, Grantee, dated           , 2015 (the “Purchase Contract”).

 

C.                                    Grantor hereby grants Grantee an option to
purchase the Property under the terms and conditions hereof.

 

COVENANTS

 

NOW, THEREFORE, in consideration of the Purchase Contract and the mutual
covenants and promises contained herein, the parties hereto agree as follows:

 

1.                             Property.  Grantor, for itself and its successors
and assigns, hereby grants unto Grantee an exclusive, irrevocable option to
purchase the Property, subject to the terms and conditions hereinafter set
forth.  All buildings, paving and other structures and improvements,

 

--------------------------------------------------------------------------------


 

trees and landscaping, utilities, easements, rights, interests and claims of
Grantor which in any way appertain to or benefit the Property, all timber,
topsoil, gravel, mineral, subaqueous, riparian and air rights, and all permits,
approvals, plans, engineering work and records relating to the Property, shall
also be conveyed, assigned and transferred to Grantee in consideration of the
Purchase Price.

 

2.                             Option Period.  The option to buy the Property
may be exercised by Grantee during the period from Closing Date as defined under
the Purchase Contract to November 30, 2020 (“Option Period”).  Closing will be
occur within sixty (60) days after the option has been exercised.  During the
Option Period, Grantor shall promptly notify Grantee of any vacancy of the
Property by the tenant under the Property Lease.

 

3.                             Current Tenant.  Grantor and Grantee acknowledge
that the Property is currently subject to that certain Lease Agreement between
Augustine Land I, L.P. (Grantor’s predecessor in title by merger) and Paul F.
Campanella, Inc. dated November 11, 2002, as amended (the “Property Lease”). 
Grantor represents and warrants to Grantee that the current expiration date of
the Property Lease is November 30, 2017.  Grantor shall not extend the Property
Lease on or before November 30, 2016.  If Grantee has not exercised the Option
by November 30, 2016, Grantor may extend the Property Lease, but Grantor shall
not extend the Property Lease for more than one (1) year extension terms for the
period between December 1, 2017 and November 30, 2020, and Grantor shall not
extend the Property Lease after Grantee has exercised the Option.

 

4.                             Purchase Price.  The purchase price (the
“Purchase Price”) of the Property shall be the amount of rent paid under the
Property Lease at a 7% cap rate.  The Purchase Price is payable in good funds at
the closing from Grantee to Grantor.

 

--------------------------------------------------------------------------------


 

5.                             Sale by Grantor.  Grantor agrees not to sell or
otherwise transfer the Property without the consent of Grantee or otherwise
giving Grantee the right to first exercise its option to purchase the Property. 
In the event Grantor decides to sell or otherwise transfer all or part of the
Property, Grantor shall promptly, and prior to any such sale or transfer, notify
Grantee and Grantee may exercise its option to buy the Property during the
period from the date Grantee receives notice of Grantor’s desire to sell or
transfer and ending one hundred eighty (180) days from that date.  Any purported
sale or transfer of all or any part of the Property otherwise than pursuant to
this Agreement shall be void and of no force and effect.  Nothing in this
paragrapgh shall preclude Grantor from financing the Property with an
institutional lender and granting such lender a mortgage on the Property;
provided however, as a material inducement to Grantee executing the Purchase
Contract and this Agreement, Grantor covenants and agrees that any such mortgage
financing and all “Seller Liens” as defined in the Purchase Contract shall be
paid and discharged by Grantor by Seller will cause the Property to be released
or otherwise discharged of record on or before Closing on the Property.

 

6.                             Representations and Warranties.  The
representations and warranties of Grantor (as Seller thereunder) and Grantee (as
Buyer thereunder) under the Purchase Contract are incorporated into this
Agreement and deemed remade for the benefit of the other party as if each
representation and warranty were restated in their entirety herein; provided
however, that property specific representations of the Grantor shall be deemed
to be made only with respect to the Property (as defined herein).

 

7.                             Exercise of Right.  Prior to the expiration of
the Option Period or any renewal or extension hereof, Grantee may exercise the
option granted hereunder by giving written notice to Grantor of its exercise of
the right granted herein to purchase the Property.  Such notice of

 

--------------------------------------------------------------------------------


 

exercise, together with this Agreement, shall constitute the agreement of sale. 
If the option granted hereunder is not timely exercised, this Agreement shall be
null and void and no further recording of any document shall be required to
evidence the expiration of this Agreement.

 

8.                             Notice.  Any notice, demand or request pursuant
to the provisions hereof shall be in writing and shall be deemed to have been
properly given if (i) hand delivered, (ii) sent by certified mail, return
receipt requested, postage prepaid, or (iii) overnight courier addressed to the
parties as follows:

 

To Grantor:

 

Augustine Land II LP
105 Foulk Road
Wilmington, DE 19803
Attn:  Louis J. Capano, Jr.

 

With a copy to:

 

Sara T. Toner, Esquire
Richards, Layton & Finger, P.A.
One Rodney Square
P.O. Box 551
Wilmington, DE 19899

 

To Grantee:

 

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: Paula J. Swain, EVP, HR

 

With copies to:

 

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: Eric H. Siegel, EVP & GC

 

and

 

Morgan Lewis & Bockius, LLP

 

--------------------------------------------------------------------------------


 

1701 Market Street

Philadelphia, PA 19103

Attn: Eric L. Stern, Esquire

 

Such notice shall be effective upon hand delivery, three (3) days after deposit
in the United States Mail, or one (1) day after deposit with the overnight
courier, as the case may be.

 

9.                             Access to Property.  During the Option
Period, Grantee shall, at Grantee’s sole cost, be entitled to make all
investigations, tests and evaluations of the Property as it may deem appropriate
or necessary to satisfy Grantee as to the suitability and adaptability of the
Property for any purposes deemed necessary or desirable by Grantee.  By way of
illustration, but not limitation, such investigations may include preparation of
a land survey, title examination, determination of soil quality, environmental
assessment (Phase 1, and Phase 2 if recommended by the Phase 1, provided the
scope of any Phase 2 shall be subject to the prior approval of Grantor not to be
unreasonably withheld, delayed or conditioned), verification of access,
determination of utility services, evaluations of drainage, location of
wetlands, determination of improvement costs and marketing studies. Grantee and
persons designated by Grantee shall have the right to enter the Property from
time to time before closing at their own risk for the purposes set forth in this
Section to inspect, appraise, evaluate, test and make engineering studies and
surveys of the Property and to drive test piles and to make test borings,
percolation tests and other tests.  In the event this Agreement is terminated by
Grantee pursuant to the terms of this Agreement or closing does not occur
because of Grantee’s default, Grantee shall restore the Property within a
reasonable time to its condition prior to any land-disturbing activity by
Grantee.  Grantee shall defend, indemnify and hold Grantor harmless from and
against all liabilities, claims, damages, losses, costs and expenses (including
reasonable attorney’s fees) for

 

--------------------------------------------------------------------------------


 

personal injury or property damage caused by Grantee’s entry to the same extent
Grantee has agreed to indemnify Grantor as set forth in Section 7.3 of the
Purchase Contract.

 

10.                      “As Is” Condition.  Buyer acknowledges and agrees that
the Property is to be sold and conveyed to, and purchased and accepted by, Buyer
in its present, “as is” condition.

 

11.                      Closing.  Closing (“Closing”) shall take place at the
office of Grantee’s attorney in Wilmington, Delaware or in escrow through
Grantee’s title agent to be designated by Grantee.  At Closing, Grantor shall
deliver to Grantee the following closing documents pertaining solely to the
Property (as described herein) in substantially similar form as those described
in the Purchase Contract in the following sections:  12.2.1, 12.2.2, 12.3.3,
12.2.5, 12.2.6, 12.2.7, 12.2.8, 12.2.9, 12.2.10, 12.2.11.  At Closing, Grantee
shall deliver to Grantor the following closing documents pertaining solely to
the Property (as described herein) in substantially similar form as those
described in the Purchase Contract in the following sections:  12.3.2, 12.3.3.

 

12.                      Possession.  Possession of the Property and all
improvements thereon shall be delivered by Grantor to Grantee at settlement (and
Grantee’s obligations under this Agreement are conditioned upon its receiving
such possession) free and clear of all tenancies, crops, mineral easements,
encroachments or other third party possessory claims.

 

13.                      Recording.  Grantee shall have the right to record and
re-record a Memorandum of Option regarding this Agreement in the form attached
hereto as Exhibit B.

 

14.                      Documentation.  Both parties at closing shall execute
and deliver such documents as may be customary or reasonably requested to carry
out and consummate this Agreement, including, but not limited to, title
affidavit, non-foreign affidavit, estate tax clearance, bill of

 

--------------------------------------------------------------------------------


 

sale, assignment of rights and closing statement.  The special warranty deed
shall be prepared by Grantee.

 

15.                      Adjustments.  Transfer taxes shall be borne equally by
Grantor and Grantee.  Real estate taxes, water and sewer service charges, and
assessments shall be prorated and adjusted to the date of settlement.  Each
party shall pay its own closing expenses.

 

16.                      Integration.  This document, including all Exhibits and
together with the Purchase Contract and all documents entered into thereunder,
comprise the entire agreement between the parties hereto relative to the subject
matter hereof.

 

17.                      Governing Law.  This Agreement shall be governed by the
laws of the State of Delaware.

 

18.                      Legal Construction.  In case any one or more of the
provisions contained in this Agreement is held to be invalid, illegal, or
unenforceable in any respect for any reason, such invalidity, illegality, or
unenforceability shall not affect any other provision of the Agreement, and this
Agreement shall be construed as if the invalid, illegal, or unenforceable
provision had never been included.

 

19.                      Interpretation.  Tenses, genders, the singular and
plural shall be interchangeable, as the context reasonably requires.  Headings
shall not be used to interpret the meaning of any language.

 

20.                      Amendments.  Any alleged oral agreement or course of
conduct hereafter made or pursued shall be ineffective to change, modify,
discharge or effect an abandonment of this Agreement, in whole or in part,
unless such oral agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

 

--------------------------------------------------------------------------------


 

 

 

GRANTOR:

Witness/Attest:

 

AUGUSTINE LAND II, LP

 

 

 

 

 

 

(SEAL)

Name:

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRANTEE:

Witness:

 

INCYTE CORPORATION

 

 

 

 

 

By:

 

(SEAL)

Name:

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

 

Tax Parcel Nos.:

 

 

 

Prepared By and Return To:

 

Richards Layton & Finger, P.A.

 

P.O. Box 551

 

Wilmington, DE 19899

 

MEMORANDUM OF OPTION

 

This Memorandum of Option (the “Memorandum”) is made as of the       day of
               , 2016, by and between AUGUSTINE LAND II, L.P. (“Grantor”) and
INCTYE CORPORATION (“Grantee”).

 

RECITALS

 

A.                                    Grantor and Grantee did enter into that
certain Option Agreement dated          , 2016 (the “Agreement”) in connection
with certain property identified therein and as further described in Exhibit “A”
attached hereto, and by which Grantee has an option (the “Purchase Option”) to
purchase from Grantor the Property (as defined in the Agreement) under the terms
and conditions of the Agreement.

 

B.                                    The parties have entered into this
Memorandum in order to acknowledge and confirm the Purchase Option and place the
same in the appropriate land records.

 

COVENANTS

 

NOW, THEREFORE, for and consideration of these recitals, the sum of $1.00, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby acknowledge and affirm the Purchase
Option rights of Grantee in and to the Property in connection with the property
described in Exhibit “A.”  All capitalized terms not defined in this Memorandum
are defined in the Agreement.

 

1.                                      Date of
Option:                                                                                                                                                        
             , 2016

 

2.                                      Description of
Property:                                                                                                     
See Exhibit A attached hereto.

 

3.                                      Option to Purchase:

 

The purpose of this Memorandum is to give record notice of the Option and of the
rights created thereby, all of which are hereby confirmed.

 

--------------------------------------------------------------------------------


 

This Memorandum is not intended to modify the Agreement.  In the event of any
inconsistency between the Agreement and this Memorandum, the Agreement shall
control.

 

This Memorandum is binding upon and inures to the benefit of the parties hereto
and their respective successors and assigns.

 

IN WITNESS WHEREOF, the parties have executed this Memorandum under seal the day
and year first above written.

 

 

 

 

GRANTOR:

Sealed and delivered in

 

AUGUSTINE LAND II, L.P.,

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

GRANTEE:

 

 

INCYTE CORPORATION

Sealed and delivered in

 

 

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT “L”

 

[DESCRIPTION OF OPTION PROPERTY FROM TIRE LEASE]

 

[g184701ks11i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “M”

 

SELLER CLOSING CERTIFICATE

 

THIS SELLER CLOSING CERTIFICATE (“Closing Certificate”) is made as of the     
day of          , 2016, by AUGUSTINE LAND II, L.P., a Delaware limited
partnership (the “Seller”), to INCYTE CORPORATION, a Delaware corporation,
(“Purchaser”).

 

A.                                    Pursuant to an Agreement of Sale dated
August      , 2015 between Purchase and Seller (“Agreement”), Purchaser has
agreed to purchase the Property.  Capitalized terms which are used herein
without definition shall have the meanings ascribed to them in the Agreement.

 

B.                                    The Agreement requires the delivery of
this Closing Certificate.

 

NOW THEREFORE, pursuant to the Agreement, Seller does hereby represent and
warrant to Purchaser that:

 

1.                                      In order to induce Buyer to proceed with
Closing, Seller hereby represents and warrants to Buyer that the following
representations and warranties, as of the Effective Date are true and correct in
all material respects and Seller has not omitted a material fact required to be
stated or necessary to make the statements set forth below in this Closing
Certificate not misleading.

 

a.              Seller’s Authority For Binding Agreement.  Seller is a duly
authorized and validly existing limited partnership formed under the laws of the
State of Delaware.  Seller has full power, right and authority to own its
properties, to carry on its business as now conducted, and to enter into and
fulfill its obligations under this Agreement.  Each of the persons executing
this Agreement on behalf of Seller is authorized to do so.  This Agreement is
the valid and legally binding obligation of Seller, enforceable against Seller
in accordance with its terms.  The execution and delivery of this Agreement and
compliance with its terms will not conflict with or result in the breach of any
law, judgment, order, writ, injunction, decree, rule or regulation, or conflict
with or result in the breach of any other agreement, document or instrument to
which Seller is a party or by which it or the Property is bound or affected.

 

b.              Employees.  Seller has no employees.

 

c.               Service Contracts.  Seller is not a party to any service,
equipment, supply or maintenance contracts with respect to or affecting the
Property (the “Service Contracts”).

 

d.              Anything in this Section 1(d) to the contrary notwithstanding,
Seller represents and warrants that any and all existing management agreements
and

 

--------------------------------------------------------------------------------


 

brokerage or leasing agreements (inclusive of brokerage obligations embedded in
leases, if any) shall be terminated as of Closing, Seller having fully paid and
discharged any and all obligations accruing thereunder, and Buyer shall assume
no liability under or in respect of any such agreements.

 

e.               Condemnation.  Seller has not received written notice of any
pending or threatened condemnation with respect the Property, or with respect to
the Option Property or any portion thereof.

 

f.                No Lawsuits.  There are no material or uninsured claims,
lawsuits or proceedings pending, or to the Seller’s Actual Knowledge (as defined
herein), threatened (in writing) against or relating to Seller or the Property
in any court or before any governmental agency.

 

g.               No Tax Assessments.  There are no public improvements in the
nature of off-site improvements, or otherwise, which have been ordered to be
made and/or which have not heretofore been assessed, and, to Seller’s Actual
Knowledge, there are no special or general assessments currently affecting or
pending against the Property, except as otherwise disclosed to Buyer in writing.

 

h.              Leases.

 

i.      There are no oral or written leases or rights of occupancy or grants or
claims of right, title or interest in any portion of the Property other than the
Incyte Lease.

 

ii.   There are no oral or written leases or rights of occupancy or grants or
claims of right, title or interest in any portion of the Option Property other
than the Lease Agreement between Augustine Lane I, L.P. and Paul F.
Campanella, Inc. dated November 11, 2002, as amended.

 

i.                  Compliance with Law.

 

i.      To Seller’s Actual Knowledge, the Premises and the operation and use
thereof as presently used by Buyer as Tenant under the Incyte Lease comply with
all applicable requirements of Federal, State and local law, and all applicable
requirements of governmental bodies or agencies having jurisdiction thereof, and
Seller has not received any notice of any violation issued to Seller by
governmental authority having jurisdiction over the Property which remains
uncured.

 

ii.   Except as disclosed in information and reports listed on Exhibit “F” to
the Agreement (the “Reports”) or previously disclosed to Buyer in connection
with the Incyte Lease, (i) to the Seller’s Actual Knowledge, there are no
Hazardous Materials located in, on or under the building, Premises or properties
adjacent thereto, and there is no existing

 

--------------------------------------------------------------------------------


 

violation of Environmental Laws governing the use of Hazardous Materials at the
Property; and (ii) neither Seller nor any other person or party has heretofore
used, generated, manufactured, produced, or, to Seller’s Actual Knowledge, based
on the Reports, stored, released, discharged or disposed of on, under or about
the building or transported to the building, any Hazardous Materials beyond
normal materials used in the commercial office environment, in commercially
acceptable quantities, including but not limited to items such as janitorial
supplies, copier and printer toner; and (iii) to Seller’s Actual Knowledge,
there are no underground or above ground storage tanks located on or within the
Property.  Seller shall not bring or otherwise cause to be brought or permit any
of its agents, employees, contractors, or invitees to bring in, on or about any
part of the Property any Hazardous Materials, beyond normal materials used in
the commercial office environment, in commercially acceptable quantities,
including but not limited to items such as janitorial supplies, copier and
printer toner.  Seller represents and warrants that, to Seller’s Actual
Knowledge, Exhibit “F” to the Agreement lists all reports concerning Hazardous
Materials and compliance of the Property with Environmental Law, of which Seller
has actual knowledge.  “Hazardous Materials” shall mean asbestos, petroleum or
petroleum derivatives, or biologically or chemically active materials,
biohazardous wastes or other hazardous substances, hazardous wastes or
materials, listed or described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Section 6901 et seq.) and all other federal, state or local laws, and the
regulations adopted under these acts or similar laws, regulations, statutes,
ordinances relating to the protection of human health or the environment
(“Environmental Laws”).

 

iii.            Insurance.  Schedule 8.1 to the Agreement contains a true and
correct description of all insurance policies maintained by Seller concerning
the Property and the Option Property.  All of said insurance policies shall
remain in full force and effect until the completion of Closing hereunder. 
Seller has not received any written notice from any insurance company, board of
fire underwriters or rating organization (or other body exercising similar
functions) claiming any defects or deficiencies which have not been addressed
and fully cured or corrected, which, if not cured or corrected, would result in
an impairment or cancellation of insurance coverage.

 

j.                 No Brokers.  No brokerage or leasing commission or other
compensation is now, or will at Closing be, due or payable to any person, firm,
corporation, or other entity with respect to or on account of any of the Incyte
Lease, or any

 

--------------------------------------------------------------------------------


 

extensions or renewals thereof, or on account of any other transaction relating
to the Property.  All commissions or other compensation due to any party
claiming a commission in connection with the Incyte Lease have been paid in full
by Seller.

 

k.              Good Title to Property.  Seller holds good and marketable,
indefeasible fee simple title to the Property, free and clear of liens and
encumbrances, other than the lien of security interests securing any existing
mortgage loans which shall be paid and discharged at or before Closing by
Seller, and the Permitted Exceptions and those Existing and Outstanding
Mechanic’s Liens (defined in Section 5.15 below), which shall be paid or
discharged at or before Closing by Seller.

 

l.                  All Taxes and Assessments Paid.  Seller shall have paid
prior to Closing, all taxes and assessments, including assessments payable in
installments, which are to become due and payable and/or a lien on the Property,
except for taxes for the current year which shall be prorated and paid at
Closing.

 

m.          FIRPTA.  Seller is not a “foreign person” as such term is defined in
Section 1445(f)(3) of the Internal Revenue Code of 1954, as amended (the
“Code”).

 

n.              Mechanic’s Liens.  Excluding all work performed under the Turner
Contract or work performed by, at the direction of, or for the account of Buyer,
including, without limitation, pursuant to the change orders set forth on
Schedule 19.1, no work has been performed or is in progress at, and no materials
have been furnished to the Property (whether in connection with the Incyte
Lease, or otherwise) by, at the direction of, or for the account of Seller,
which, though not presently the subject of, might give rise to construction,
mechanic’s, materialmen’s, or other liens against the Property or any portion
thereof (“Seller’s Work”), except that for which full and complete releases have
been obtained except as set forth on Schedule 5.15 to the Agreement (“Existing
and Outstanding Mechanic’s Liens”).  Without limitation of the foregoing
representation and warranty, Seller covenants that all claims identified on
Schedule 5.15 to the Agreement shall be fully paid and discharged as of the
Closing Date.  If any lien for any such work is filed before or after Closing,
Seller shall promptly discharge the same.  The representation, warranties and
covenants contained in this Section 1(n) shall expressly survive the expiration,
termination or consummation of this Agreement for the period of time equal to
the statute of limitations for filing any applicable mechanic’s liens against
the property applicable to Seller’s Work, or longer if any such mechanic’s liens
are filed related to Seller’s Work, for an extended period equal to the period
of time Seller requires to fulfill Seller’s obligations under this Section 1(n).

 

o.              Charges, Fees and Assessments.  Any and all applicable charges,
fees and assessments and any and all other sums due under declarations, cross-

 

--------------------------------------------------------------------------------


 

easements and like agreements to which the Property or any portion thereof may
be subject, have been paid, and no special assessments thereunder are pending,
and all consents and approvals required to be obtained under any such
declarations, cross-easements and like agreements have been obtained pursuant to
the requirements of such documentation.

 

p.              Rights to Purchase.  Except for the Option Agreement and
Memorandum of Option Agreement in the forms attached hereto as Exhibit “J” and
Exhibit “K” granting to Buyer the right and option to acquire the Option
Property, there are no outstanding agreements, options, rights of first refusal,
conditional sales agreements or other agreements or arrangements, whether oral
or written, regarding the purchase and sale of the Property or the Option
Property or which otherwise affect the Property or the Option Property or any
portion thereof.  Seller shall not enter into any agreement granting any party
any rights or options to purchase the Property or the Option Property after the
date hereof and continuing for so long as the Option Agreement shall be in
effect.

 

q.              Rights to use Property.  Except as otherwise set forth in
recorded documents affecting the Property, including, without limitation, to the
extent the same are Permitted Exceptions identified in Exhibit “C”, there are no
outstanding easements, licenses, rights of way, private access rights, or other
agreements or arrangements with any tenant or other occupant or licensee of the
Option Property to use any portion of the Property.  Seller shall not enter into
any agreement granting any party any rights in and to the Property after the
Effective Date, except as may be required by Section 21 of this Agreement.

 

r.                 No Outstanding Obligations.  All debts, liabilities, and
obligations of Seller arising out of the construction, ownership, and operation
of the Property including, but not limited to, construction costs, salaries,
taxes, accounts payable and the like (collectively, the foregoing are
hereinafter referred to as “Obligations”), have been paid as they became due and
payable and shall continue to be so paid from the date hereof until the Closing
Date except (i) for Obligations arising or incurred in the ordinary course of
business consistent with past practices and that are not yet delinquent or can
be paid without penalty or are being contested in good faith and by appropriate
proceedings in respect thereof, (iii) current taxes that are not yet due and
payable, and (iv) Obligations arising under the Turner Contract to the extent
the same are being withheld by Seller in accordance with the terms thereof.  No
Obligations (whether known or unknown, accrued, absolute, contingent, or
otherwise) shall be outstanding as of the Closing Date.

 

s.                Development Agreements.                         Seller is in
compliance with and has fully paid and discharged all obligations arising under
any and all development, tri-party and like agreements regarding the Property,
and any and all other agreements with county, municipal and other governmental
and quasi-

 

--------------------------------------------------------------------------------


 

governmental agencies and authorities respecting the ownership, development and
operation of the Property and all portions thereof.

 

t.                 Correct Copies of Documents.  Where copies of any documents
have been delivered by Seller to Buyer, whether prior to or pursuant to this
Agreement, such copies,  to Seller’s Actual Knowledge (i)  are exact copies of
the originals of said documents, as executed and delivered by all of the parties
thereto;  (ii) constitute, in each case, the entire agreement between the
parties thereto with respect to the subject matter thereof, and the original
instruments in the form delivered to Buyer; and (iii)  have not been changed or
amended except for amendments, if any, specifically referred to therein.

 

u.              OFAC.                                   Neither Seller nor,
after making due inquiry, any person or entity that owns, directly or
indirectly, an equity interest in or otherwise controls Seller, nor any of its
officers, directors or managers, is (i) a person or entity with whom U.S.
Persons are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List or any
similar list) or under any statute, executive order (including Executive Order
13224 (the “Executive Order”) signed on September 24, 2001 and entitled
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism”), or other governmental action,
(ii) currently subject to any U.S. sanctions administered by OFAC, or (iii) in
violation of the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”).

 

2.                                      Seller’s Knowledge.  The phrase
“Seller’s Actual Knowledge” or words of similar meaning shall mean the actual,
and not constructive knowledge of Louis J. Capano, Jr. and Louis J. Capano III
(or either of them), without duty to inquire or investigate as to any matter or
condition (or as otherwise limited in Section 5.1). Notwithstanding anything to
the contrary, the foregoing individuals shall have no personal liability with
respect to any matters set forth in this Agreement or any of Seller’s
representations or warranties.  Seller represents and warrants to Buyer that the
above referenced individuals are the only two (2) individuals affiliated with
Seller with material knowledge of the Property and no other individual has
material knowledge of the Property that could reasonably be expected affect the
representations of Seller made hereunder.

 

3.                                      This Closing Certificate is subject to
the terms and conditions of the Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first-above written.

 

 

Sealed and delivered in

 

AUGUSTINE LAND II, L.P.,

the presence of:

 

 

 

 

BY:

 

(SEAL)

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT “N”

 

FORM OF GUARANTY

 

GUARANTY OF OBLIGATIONS

 

THIS GUARANTY (“Guaranty”) is made this       day of                 , 2015, by
LOUIS J. CAPANO, JR., an individual, and LOUIS J. CAPANO III, an individual,
both having an office at 105 Foulk Road, Wilmington, DE 19803 (collectively and
jointly and severally the “Guarantor”) in favor of INCYTE CORPORATION, a
Delaware corporation, having an office at 1801 Augustine Cut-Off, Wilmington,
Delaware 19803 (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, Purchaser and AUGUSTINE LAND II, L.P., a Delaware limited partnership
(the “Seller”), have entered into an Agreement of Sale dated August   , 2015
(the “Purchase Agreement”), pursuant to which, among other things, Seller has
agreed to sell to Purchaser that certain premises located at 1801 Augustine
Cut-Off, Wilmington, Delaware, as more particularly set forth in the Purchase
Agreement;

 

WHEREAS, pursuant to the Purchase Agreement, on the Effective Date, Purchaser is
making a deposit of a portion of the Purchase Price to Seller in the amount of
$4,000,000.00 (the “Seller Deposit”) to be held by Seller as a credit against
the Purchase Price pending Closing or to be refunded to Purchaser, if and as
provided in the Purchase Agreement;

 

WHEREAS, pursuant to the Purchase Agreement, on the Effective Date, Purchaser is
making an additional deposit of a portion of the Purchase Price to Escrow Agent
in the amount of $4,000,000.00 (the “Escrowed Deposit”);

 

WHEREAS, pursuant to the Purchase Agreement, on or before the Escrowee Payout
Date, if Purchaser has not terminated the Purchase Agreement pursuant to its
right thereunder whereby the Escrowee Payout shall be refunded to Purchaser,
Escrow Agent shall transfer the Escrowed Deposit to Seller to hold as a credit
against the Purchase Price pending Closing;

 

WHEREAS, after the Effective Date, Seller shall be holding the Seller Deposit,
and after the Escrowee Payout Date, if the Purchase Agreement was not terminated
by Purchaser pursuant to its right thereunder, Seller shall be holding the
Seller Deposit and the Escrowed Deposit (collectively referred to herein as the
“Deposit”);

 

WHEREAS, as a material inducement for Purchaser to (i) pay the Seller Deposit
directly to Seller and thereafter, if applicable, (ii) allow the Escrow Agent to
deliver the Escrowed Deposit to Seller, Purchaser requires Guarantor to guaranty
certain obligations of Seller under the Purchase Agreement; and

 

WHEREAS, capitalized terms that are used in this Guaranty that are not defined
in this Guaranty shall have the meanings ascribed to such terms in the Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce Purchaser to enter into the Purchase Agreement and pay the Deposit as
aforesaid, Guarantor hereby covenants and agrees as follows:

 

1.                                      Guarantor hereby unconditionally,
absolutely and irrevocably guarantees to Purchaser, and shall be surety for, the
prompt return by Seller to Purchaser of the Deposit if, and only if, a court of
competent jurisdiction adjudicates in favor of Seller, after all applicable
appeals have been made or all applicable appeal periods have expired without
appeal taken, that Purchaser is entitled to a return of the Deposit pursuant to
the terms of the Purchase Agreement (such obligation being herein referred to as
the “Obligation”) and agrees to pay on demand any and all documented, actual
expenses (including reasonable counsel fees and disbursements) incurred by
Purchaser in enforcing its rights under this Guaranty. Notwithstanding the
foregoing, Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to Purchaser, and shall be surety for, the payment of the sum of
$4,000,000 into a court of competent jurisdiction, to be held in trust as
security for Seller’s obligations under the Purchase Agreement, if Purchaser
shall commence an enforcement action under the Purchase Agreement and a court of
competent jurisdiction adjudicates such matter in favor of Purchaser, before the
applicable appeal period has expired or all appeals have been made.

 

2.                                      This Guaranty shall be effective as of
the date hereof, through and including the earliest date to occur of (i) Closing
under the Purchase Agreement; (ii) final and indefeasible return of the Deposit
to Purchaser; or (iii) termination of the Purchase Agreement as the result of an
undisputed Default by Buyer, or a disputed Default by Buyer adjudicated by a
court of competent jurisdiction in favor of Seller after all applicable appeals
have been made or all applicable appeal periods have expired without appeal
taken; provided, however, that this Guaranty shall remain effective with respect
to any claim(s) made by Purchaser to Seller prior to the expiration of such
applicable claim period until the final resolution of such claim.

 

3.                                      This is a guaranty of performance and
payment and not of collection, and Guarantor waives any right to require that
any action be brought against the Seller or to require that resort be had to any
credit on the books of the Seller in favor of Guarantor or any other person or
party.

 

4.                                      No act of the Purchaser, or the
successors or assigns of the Purchaser, consisting of a waiver of any of the
terms or conditions of the Purchase Agreement, or the giving of any consent to
any manner or thing relating to the Purchase Agreement or the granting of any
indulgences or extensions of time to the Seller, shall have the effect of
releasing the obligations of Guarantor hereunder.

 

5.                                      Guarantor guarantees that the Obligation
will be paid, performed and observed, as applicable, by Seller in accordance
with the terms of the Purchase Agreement, time being of the essence.  The
liability of Guarantor under this Guaranty shall be absolute and unconditional,
immediately upon default by Seller in performance of the Obligation, shall not
be affected, released, terminated, discharged or impaired, in whole or in part,
by, and Purchaser may proceed to exercise any right or remedy hereunder,
irrespective of:

 

--------------------------------------------------------------------------------


 

a.                                      any amendment or modification of the
terms of the Purchase Agreement made by Purchaser and Seller for which
Guarantor’s consent was not obtained;

 

b.                                      any change in the time, manner or place
of payment, performance or observance of the Obligation or any extensions of
time for payment, performance or observance of the terms of the Purchase
Agreement on the part of Seller to be paid, performed or observed, as
applicable, as agreed to by Purchaser and Seller;

 

c.                                       any bankruptcy, insolvency, assignment
for the benefit of creditors, receivership, trusteeship or dissolution of or
affecting Seller;

 

d.                                      any assignment or successive assignments
of the Purchase Agreement by Purchaser and Seller; or

 

e.                                       except as expressly required hereunder
or under the Purchase Agreement, the failure to give Guarantor any notices
whatsoever; all from time to time after any default by Seller under the Purchase
Agreement in Seller’s performance of the Obligation under the terms and
conditions of the Purchase Agreement and with or without further notice to
Guarantor.  This Guaranty shall continue to be effective or be reinstated, as
the case may be, and the rights of Purchaser hereunder shall continue with
respect to, any return of the Deposit by Seller which shall thereafter be
required to be restored or returned by Purchaser upon the insolvency, bankruptcy
or reorganization of Seller, or for any other reason, all as though such
Obligation (or portion thereof) had not been so paid or applied.

 

6.                                      Until the Obligation is fully and
indefeasibly paid to Purchaser, Guarantor: (a) shall have no right of
subrogation against the Seller by reason of any payments or acts of performance
by Guarantor, in compliance with the obligations of Guarantor hereunder;
(b) waives any right to enforce any remedy which Guarantor now or hereafter
shall have against Seller by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder; and
(c) subordinates any liability or indebtedness of the Seller now or hereafter
held by Guarantor to the obligations of the Seller to the Purchaser under the
Purchase Agreement.

 

7.                                      Each notice and other communication
under this Guaranty shall be in writing.  Each notice, communication or document
to be delivered to any party under this Guaranty shall be sent by hand delivery
or facsimile transmission (promptly confirmed by courier) to it at the address,
and marked for the attention of the person (if any), from time to time
designated by such party for the purpose of this Guaranty.  The initial address
and person (if any) so designated by each party are set out opposite such
party’s signature to this Guaranty.  Any communication or document shall be
deemed to be received, if sent by facsimile transmission, when the recipient
confirms legible transmission thereof or, if sent by hand delivery or by
courier, when delivered at the address specified by the addressee for purposes
of this Guaranty.

 

8.                                      All payments hereunder shall be made in
U.S. dollars in same day funds.

 

--------------------------------------------------------------------------------


 

9.                                      Each reference herein to the Purchaser
shall be deemed to include its successors and assigns, in whose favor the
provisions of this Guaranty shall also inure.  Each reference herein to
Guarantor shall be deemed to include his and their heirs, administrators,
executors, personal representatives and successors of Guarantor, in whose favor
the provisions of this Guaranty shall also inure and all of whom shall be bound
by the provisions of this Guaranty.

 

10.                               No delay on the part of the Purchaser in
exercising any rights hereunder or failure to exercise the same shall operate as
a waiver of such rights; no notice to or demand on Guarantor shall be deemed to
be a waiver of the obligation of Guarantor; nor in any event shall any
modification or waiver of the provisions of this Guaranty be effective unless in
writing nor shall any such waiver be applicable except in the specific instance
for which given.

 

11.                               In the event of any failure of the Seller to
pay or perform the Obligation, the Purchaser shall have the right to proceed
directly and immediately against Guarantor, or either of them, and such
proceedings are not to be deemed an irrevocable election of remedies.

 

12.                               This Guaranty is, and shall be deemed to be, a
contract entered into under and pursuant to the laws of the State of Delaware
and shall be in all respects governed, construed, applied and enforced in
accordance with the laws of said State.

 

13.                               Guarantors’ obligations are joint and several
and are independent of Seller’s obligations.  A separate action may be brought
or prosecuted against the Guarantors, or either of them, whether the action is
brought or prosecuted against any other Guarantors or Seller, or all, or whether
any other Guarantors or Seller, or all, are joined in the action.

 

14.                               This instrument may not be changed, modified,
discharged or terminated orally or in any manner other than by an agreement in
writing signed by Guarantor and the Purchaser.

 

15.                               At the request of any potential assignee of
the Purchaser’s interest in the Purchase Agreement, Guarantor shall execute and
deliver to the Purchaser a certification, in form reasonably acceptable to
Guarantor and Purchaser, reaffirming that this Guaranty remains in full force
and effect without exception, to the extent the same then remains in full force
and effect.

 

16.                               If any term or provision of this Guaranty or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Guaranty, or the application of
such term or provision to persons or circumstances other than those to which it
is held invalid or unenforceable, shall not be affected thereby and all other
terms and provisions of this Guaranty shall be valid and enforced to the fullest
extent permitted by law.

 

17.                               Any suit, action, claim or proceeding seeking
to enforce any provision of or based on any matter arising out of or in
connection with this Guaranty shall be brought exclusively in any state or
federal court located in the State of Delaware and Guarantor and Purchaser
hereby irrevocably submit and consent to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection and defenses which it may now have or

 

--------------------------------------------------------------------------------


 

hereafter may have based on forum, venue, or personal or subject matter
jurisdiction as they may relate to any suit, action or proceeding in any such
court.  Guarantor hereby acknowledges and agrees that service of process mailed
to Guarantor at the address first above stated shall be deemed in every respect
effective service of process upon Guarantor in any such suit, action, claim or
proceeding in the State of Delaware.  Service of process to Purchaser shall be
mailed to Purchaser at Purchaser’s Notice Address in the Purchase Agreement.

 

18.                               Anything herein contained to the contrary
notwithstanding, the obligations of Guarantor hereunder shall not be assigned or
transferred by Guarantor, or either of them.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has hereunto executed and delivered this Guaranty
as of the date first above written.

 

Address:

LOUIS J. CAPANO, JR., an individual

 

 

105 Foulk Road

 

Wilmington, DE 19801

 

 

 

 

 

Address:

LOUIS J. CAPANO, III, an individual

 

 

105 Foulk Road

 

Wilmington, DE 19801

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF DELAWARE

)

 

) ss.

COUNTY OF NEW CASTLE

)

 

BE IT REMEMBERED, that on this      day of August, 2015 before me, the
subscriber, personally appeared LOUIS J. CAPANO, JR., an individual, who, being
by me duly sworn on his oath, deposes and makes proof to my satisfaction of his
identity that the within instrument was signed and delivered by him as and for
his voluntary act and deed.

 

 

 

 

Notary Pubic

 

Name:

 

Commission Expires:

 

STATE OF DELAWARE

)

 

) ss.

COUNTY OF NEW CASTLE

)

 

BE IT REMEMBERED, that on this      day of August, 2015 before me, the
subscriber, personally appeared LOUIS J. CAPANO, III, an individual, who, being
by me duly sworn on his oath, deposes and makes proof to my satisfaction of his
identity that the within instrument was signed and delivered by him as and for
his voluntary act and deed.

 

 

 

 

Notary Pubic

 

Name:

 

Commission Expires:

 

--------------------------------------------------------------------------------